PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 18th day
of January, 2007 (the “Effective Date”) by and between 1129 20TH STREET NY Owner
LLC, a Delaware limited liability company having an office c/o JOSS Realty
Partners, LLC, 230 Park Avenue, Suite 1831 New York, New York 10169 (“Seller”),
and REPUBLIC 20th STREET LLC, a Delaware limited liability company having an
office at 1280 Maryland Avenue, SW, Washington, District of Columbia 20024
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller is the owner and holder of the fee estate in that certain plot,
piece and parcel of land (the “Land”) located at 1129 20th Street, NW,
Washington, D.C., and more particularly described in Schedule B annexed hereto,
together with the buildings and all other improvements (collectively, the
“Building”) located on the Land, (the Building and the Land are hereinafter
sometimes collectively referred to as the “Premises”);

WHEREAS, Seller desires to cause the sale, assignment and transfer of its
interests in and to the Property (as hereinafter defined) to Purchaser on the
Closing Date, in accordance with the terms and provisions of this Agreement, and
Purchaser desires to purchase the Property from Seller on the Closing Date, upon
the terms more particularly set forth in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:



  1.   DEFINITIONS.

When used in this Agreement, the capitalized terms shall have the meanings as
indicated on Schedule A attached hereto.



  2.   PURCHASE AND SALE.

(a) On the Closing Date, Seller shall sell, assign, transfer and convey to
Purchaser, and Purchaser shall purchase and assume from Seller, subject to the
terms and conditions of this Agreement (i) the Premises, (ii) all of Seller’s
right, title and interest in, to and under the fixtures, furnishings, furniture,
equipment, machinery, inventory, appliances and other tangible located at the
Premises and used in connection with the operation thereof, (the "Personalty”)
but specifically excluding the property listed on Schedule M (the "Excluded
Personalty”), (iii) all of Seller’s right, title and interest in, to and under
the warranties, permits (including applications for permits), licenses,
certificates of occupancy, and approvals relating to the Premises, (iv) all of
Seller’s right, title and interest in, to and under all the leases, licenses and
other occupancy agreements demising space at the Premises (collectively,
together with any amendments or modifications thereto, the “Leases”), which are
then in effect on the Closing Date, together with any unapplied security
deposited by the tenants thereunder, (v) all of Seller’s right, title and
interest in, to and under the service, maintenance, supply and other contracts
relating to the operation, maintenance and construction of the Premises set
forth on Parts 1 and 2 of Schedule P hereto, including, without limitation, the
Architectural Agreement (collectively, together with any amendments or
modifications thereto, the “Contracts”), (vi) all of Seller’s right, title and
interest in, to and under the architectural, mechanical, electrical and
structural plans, studies, drawings, specifications, surveys, renderings and
other technical descriptions that relate to the Premises expressly including
without limitation that certain architect’s agreement (AIA Form B141-1997) dated
May 23, 2006, as the same may be hereafter modified or amended (“Architect
Agreement”) between Seller and Fox Architects, LLC (the “Architect”), and those
certain architectural plans and specifications prepared by the Architect and
dated March 27, 2006, as the same may be hereafter modified or amended, (the
“Architectural Plans”), to the extent Seller may legally transfer the same and
same are available, (vii) all of Seller’s right, title and interest in, to and
under any easements and rights of way, appurtenances, strips, gores and other
rights pertaining to the Premises, and (viii) all of Seller’s right title and
interest in, and to zoning and development rights, and other general intangibles
relating to the Premises expressly including without limitation transferable
development rights (the “TDR’s”), to the extent Seller may legally transfer the
same and same are available, and (ix) all other intangible personal property
used exclusively in connection with the ownership or operation of the Premises.
The items described in clauses (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) and (ix) above shall be referred to herein collectively as the
“Property”.

(b) Seller and Purchaser acknowledge and agree that the value of the Personalty
that is included in the transaction contemplated by this Agreement is de
minimis, and no part of the Purchase Price (defined below) is allocable thereto.



  3.   PURCHASE PRICE; DEPOSIT.

(a) The purchase price to be paid by Purchaser to Seller for the Property (the
“Purchase Price”) is SIXTY ONE MILLION SEVEN HUNDRED FIFTY THOUSAND and 00/100
DOLLARS ($61,750,000.00) subject to apportionment as provided in Section 8
below, which shall be payable as follows:

(i) Within one (1) Business Day of the Effective Date, Purchaser shall deliver
to Commonwealth Land Title Insurance Company c/o LandAmerica Commercial
Settlements, 1015 15th Street, N.W., Washington, D.C. 20003 Attn: Sarah Webb, as
escrow agent (the “Escrow Agent”), the sum of TWO MILLION FIVE HUNDRED THOUSAND
and 00/100 DOLLARS ($ 2,500,000.00) (the “Deposit”), by wire transfer of
immediately available funds to the Escrow Account (defined below). It shall be a
condition precedent to the effectiveness of this Agreement that Purchaser shall
have delivered the Deposit to the Escrow Agent on the date hereof.

(ii) At Closing, subject to and in accordance with the terms of this Agreement,
(A) the Deposit shall be paid to Seller by Escrow Agent, and (B) Purchaser shall
deliver the balance of the Purchase Price (i.e., the Purchase Price less the
Deposit and the Income) to Seller, as adjusted, if necessary, pursuant to
Section 8 hereof.

(b) The Deposit and the Income (defined below) shall be held by Escrow Agent for
the account of Seller and disbursed in accordance with the terms and conditions
of Section 5 hereof. Purchaser hereby acknowledges and agrees that the Deposit
and the Income held by Escrow Agent do not and shall not constitute property of
the estate of Purchaser within the meaning of section 541 of title 11 of the
United States Code, or substantially similar provisions of state law (the
“Bankruptcy Code”), and Purchaser’s interest in such Deposit and the Income is
limited to the right to have the Deposit and the Income returned if and when the
conditions for the return of the Deposit and the Income to Purchaser are
satisfied as set forth herein. Purchaser hereby acknowledges and agrees that
(i) the proper giving of notice by Seller to release the Deposit and the Income
as provided hereunder and/or (ii) the proper release of the Deposit and the
Income to Seller shall not be a violation of any provision of the Bankruptcy
Code, including, without limitation, section 362 of the Bankruptcy Code, or
require the approval of any court with jurisdiction over any case in which
Purchaser or any affiliate of Purchaser is a debtor. Purchaser hereby waives any
provision of the Bankruptcy Code necessary to invoke the foregoing, including,
without limitation, sections 105 and 362, and waives any right to defend against
any motion for relief from the automatic stay that may be filed by Seller.



  4.   RIGHTS OF INSPECTION AND CONFIDENTIALITY.

(a) Purchaser shall have the right to inspect the Premises, and the books,
records and operations of Seller related thereto, prior to Closing in accordance
with the terms of this Section 4. Seller shall make, or cause to be made,
available to Purchaser copies of the documents listed on Schedule C attached
hereto, and Seller shall permit Purchaser and Purchaser’s Representatives
(defined below) to examine and audit the same and to make copies of same.
Purchaser acknowledges that some or all of the Confidential Information was
prepared by third parties other than Seller, and in several instances, was
prepared prior to Seller’s ownership of the Property. Notwithstanding the
foregoing, Seller shall have no obligation to make available or deliver to
Purchaser (x) any reports or studies that have been superseded by subsequent
reports or studies, although Seller shall make them available to Purchaser
without recourse, representation or warranty if Purchaser requests and if they
are available, and (y) any of the following proprietary materials:
(1) information contained in Seller’s financial analyses or projections or other
internal documents relating to the Property, including any valuation documents,
(2) material which is subject to attorney-client privilege or which is attorney
work product, (3) appraisal reports or letters, and (4) material which Seller is
legally required not to disclose.

(b) Subject to the rights of tenants under the Leases and the other provisions
of this Section 4, Purchaser, at its sole cost and expense, may at reasonable
times, during normal business hours, upon prior notice to Seller (which notice
shall include the time and place of such entry), cause the Premises and all
utility and service systems thereon to be inspected by such Purchaser
Representatives (defined below), as Purchaser may designate.

(c) In conducting the inspection of the Premises or otherwise, neither Purchaser
nor any of Purchaser’s agents, employees, attorneys, accountants, consultants,
advisors, lenders, investors, inspectors, appraisers, engineers, contractors,
experts, partners, prospective partners, prospective investors, mortgage brokers
and officers (collectively, “Purchaser’s Representatives”) shall (i) contact or
have any discussions with any of Seller’s affiliates or their employees (if
any), or tenants at, or contractors providing services to, the Premises, unless
Purchaser shall give Seller’s agent, Holly Davis at Jones Lang LaSalle, at least
one (1) Business Day’s notice of such interview, provided that Seller’s
designated representative shall have the right to be present at all times during
such interviews; (ii) interfere with the business of Seller, Seller’s affiliates
or any tenant conducted at the Premises; (iii) damage the Premises or any
portion thereof; (iv) enter into any portions of the Premises intended for the
exclusive occupancy by a tenant unless accompanied by Seller or Seller’s agent,
Holly Davis at Jones Lang LaSalle; or (v) contact any governmental agencies
regarding this Agreement, the Premises or the Seller (other than to perform
customary title, tax and violation searches and zoning investigations and/or
other customary due diligence). In conducting any inspection, Purchaser and
Purchaser’s Representatives shall at all times comply with, and shall be subject
to, all other terms, covenants and conditions of this Agreement. Seller may,
from time to time, establish reasonable rules of conduct for Purchaser and
Purchaser’s Representatives in furtherance of the foregoing. Purchaser shall
schedule and coordinate all inspections, including, without limitation, any
environmental tests, with Seller and shall give Seller at least one (1) Business
Day’s prior notice thereof (which notice may be given orally to Larry McCulley
whose phone number is 202-295-5001. Seller shall be entitled to have a
representative present at all times during each such inspection. Prior to entry
onto the Premises by Purchaser and/or Purchaser’s Representatives, Purchaser
shall furnish Seller with a certificate of general liability and property damage
insurance maintained by Purchaser (which may be part of an umbrella policy) with
combined limit single insurance coverage of at least Five Million Dollars
($5,000,000) and either (a) naming Seller as an additional insured or
(b) satisfying Seller, in Seller’s reasonable discretion, that Seller is insured
under Purchaser’s umbrella insurance policy.

(d) Purchaser agrees to pay to Seller on demand, the cost of repairing and
restoring the Premises due to any damage which Purchaser or Purchaser’s
Representatives shall have caused to the Premises or any portion thereof,
provided, however, if Seller in its reasonable discretion believes that the
damage does not require immediate repair, Seller shall not repair such damage
prior to Closing (or the earlier termination of this Agreement), and shall
instead convey the Premises to Purchaser subject to such damage; provided that
if the Closing does not occur for any reason, then Purchaser shall still be
responsible for such payment. If Seller demands payment for any damage to the
Premises, Seller shall use such payment to repair said damage and return the
unused portion thereof to Purchaser. The provisions of this Section 4(d) shall
survive the Closing or any termination of this Agreement.

(e) Upon receipt by Purchaser or Purchaser’s Representatives, Purchaser agrees
to promptly deliver to Seller, without warranty or recourse, copies of any and
all reports, studies, environmental audits, environmental assessments, or other
documents or information prepared by or for Purchaser or obtained by Purchaser
or Purchaser’s Representatives with respect to the Property, at no cost or
expense to Seller, provided however, that in no event shall Purchaser be
required to deliver to Seller (i) copies of Purchaser’s internal evaluations or
analysis, or (ii) information or materials that are confidential to Purchaser,
or (iii) information or materials if the delivery or disclosure of the same by
Purchaser would result in a violation by Purchaser of any securities laws, rules
or regulations (including the rules and regulations of the New York Stock
Exchange); it being agreed that all such documents, reports and information
shall become the exclusive property of Seller immediately upon the termination
of this Agreement (if any) other than as a result of the default by Seller. All
inspection fees, appraisal fees, engineering fees and other costs and expenses
of any kind incurred by Purchaser or Purchaser’s Representatives relating to
such inspection of the Premises and its other due diligence shall be at the sole
expense of Purchaser. Purchaser and Purchaser’s Representatives shall obtain and
maintain insurance from creditworthy companies as described in Section 4(c) and
as otherwise required by Seller and, upon request of Seller or as otherwise
required herein, provide written evidence of same. Purchaser and Purchaser’s
Representatives shall not be permitted to conduct borings of the Premises or
drilling, or any other invasive testing, in or on the Premises in connection
with the preparation of an environmental audit or in connection with any other
inspection of the Premises without the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed). The provisions of this
Section 4(e) shall survive the Closing or any termination of this Agreement.

(f) Purchaser acknowledges and agrees that any and all of the information,
reports, agreements, contracts, projections, studies, audits, assessments,
documents, financial statements and analysis of any kind or nature which is
delivered to Purchaser by, or at the direction of Seller, or any of its agents
or affiliates or prepared by, or for Purchaser or Purchaser’s Representatives,
or otherwise derived in connection with Purchaser’s or Purchaser’s
Representatives’ inspection of the Property, or activities at the Premises, is
proprietary and confidential in nature (the “Diligence Confidential
Information”) and will be delivered to and/or commissioned by Purchaser solely
to assist Purchaser in determining the feasibility of purchasing the Property.
Purchaser further acknowledges and agrees that the terms and conditions of this
Agreement are, proprietary and confidential in nature (the “Agreement
Confidential Information” and, together with the Diligence Confidential
Information, the “Confidential Information”). For the purpose of clarity, each
party acknowledges and agrees that there is no obligation to treat as
confidential all or any Confidential Information which was publicly known or
available to the public at the time of disclosure by such party (or such party’s
representatives) except where such Confidential Information was known publicly
or available to the public as a result of such disclosure by such party (or such
party’s representatives) made in breach of any term of this Agreement. Purchaser
agrees not to disclose the contents of the Confidential Information to any party
outside of Purchaser’s organization or Purchaser’s Representatives. Purchaser
further agrees that within its organization, or as to Purchaser’s
Representatives, the Confidential Information may only be disclosed and
exhibited to those persons within Purchaser’s organization or to those
Purchaser’s Representatives who are responsible for determining the feasibility
of the purchase and sale transaction contemplated hereby. Purchaser’s
obligations under this Section 4(f) shall be subject to Purchaser’s and/or
Purchaser’s Representatives obligation to make disclosures required by law
(including disclosures required by the Securities and Exchange Commission and
the New York Stock Exchange), provided that Purchaser shall notify Seller prior
to making any such disclosures. In permitting Purchaser and the Purchaser’s
Representatives to review the Confidential Information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Purchaser and Purchaser’s Representatives, for
whom, by its execution of this Agreement, Purchaser is acting as an agent with
regard to such waiver. Purchaser shall return to Seller all originals and all
copies of the Confidential Information (including, without limitation, any
materials prepared by Purchaser or Purchaser’s Representatives incorporating the
Confidential Information) on the first to occur of (i) such time as Purchaser
determines that it shall not purchase the Property, or (ii) such time as this
Agreement is terminated for any reason. Purchaser further acknowledges that
Seller has not made and does not make any warranty or representation regarding
the truth, accuracy or completeness of the Confidential Information or the
source(s) thereof except to the extent set forth in Section 13(a) below. Seller
has not undertaken any independent investigation as to the truth, accuracy or
completeness of the Confidential Information. Notwithstanding anything to the
contrary contained in this Section 4(h), if Purchaser disclosures Confidential
Information in breach of this Agreement, but consummates Closing, then upon
consummation of the Closing, Seller shall be deemed to have waived any damages
it may have sustained as a result of such breach, other than damages sustained
by third parties for which Seller is required to provide compensation. The
provisions of this Section 4(f) shall survive the Closing or any termination of
this Agreement.

(g) Purchaser agrees to indemnify and hold Seller and its direct and indirect
shareholders, officers, directors, partners, principals, members, employees,
agents, contractors, attorneys, accountants, consultants and any successors or
assigns of the foregoing (collectively with Seller, the “Seller Related
Parties”) harmless from and against any and all losses, costs, damages, liens,
claims, liabilities or expenses (including, but not limited to, reasonable
attorneys’ fees, court costs and disbursements) incurred by any of Seller’s
Related Parties, to the extent they relate to, arise out of or are the result of
(i) Purchaser’s and/or Purchaser’s Representatives’ access to, or inspection of
the Premises, or any tests, inspections or other due diligence conducted
pursuant to this Agreement, and/or (ii) the breach by Purchaser or Purchaser’s
Representatives of the confidentiality requirements and inspection obligations
described in this Section 4. The Deposit and the Income shall secure Purchaser’s
obligations under the foregoing indemnification, and Purchaser grants to Seller
a security interest in the Deposit and the Income. Seller shall have the right
(but not the obligation) to cure any of Purchaser’s and/or Purchaser’s
Representatives’ violations of this Section 4. The security interest granted by
Purchaser to Seller hereby shall be superior to any interest in, or claim to,
the Deposit and the Income that Purchaser may have. Therefore, any claims that
Seller may seek to satisfy from the Deposit and/or the Income due to a breach by
Purchaser of any of its obligations in this Section 4 shall have precedence over
any claim that Purchaser may have to the return of the Deposit and the Income.
If Seller draws on the Deposit and/or the Income to cure any violations of
Purchaser under Section 4, then Purchaser shall be required to replace such sums
within five (5) days of receiving written notice from Seller that it has drawn
funds from the Deposit and/or the Income. The failure by Purchaser to timely
replace such funds shall be deemed a default hereunder by Purchaser resulting in
Seller having the right to exercise any of its remedies arising out of a default
by Purchaser. Notwithstanding any provision of this Agreement, no termination
hereof shall terminate Purchaser’s obligations pursuant to this Section. The
provisions of this Section 4(g) shall survive the Closing or any termination of
this Agreement.

(h) Nothing contained in this Agreement shall be deemed or construed in any way
as constituting the consent or request of Seller, express or implied by
inference or otherwise, to any party for the performance of any labor or the
furnishing of any materials to the Property or any part thereof, nor as giving
Purchaser any right, power or authority to contract for or permit the rendering
of any services or the furnishing of any materials that would give rise to the
filing of any liens against the Premises or any part thereof. Purchaser agrees
to promptly cause the removal of, and indemnify, defend and hold Seller harmless
with respect to, any mechanic’s or similar lien filed against the Premises or
any part thereof by any party performing any labor or services at the Premises
or supplying any materials to the Premises at Purchaser’s request.

(i) Seller agrees not to disclose Agreement Confidential Information to anyone
except to Seller’s consultants who agree to maintain the confidentiality of such
information prior to the Closing Date. Seller further agrees not to make any
public announcements or public disclosures or communicate with any media with
respect to the subject matter hereof without the prior written consent of
Purchaser prior to the Closing Date. The confidentiality provisions of this
Section 4(i) shall not survive termination of this Agreement and shall not apply
to any disclosures made by Seller as required by the Securities and Exchange
Commission, the New York Stock Exchange, applicable law, rule or regulation, by
court order, or in connection with any subpoena served upon Seller; provided
Purchaser shall provide Seller with written notice before making any such
disclosure.



  5.   ESCROW AGENT; ESCROW PROVISIONS.

(a) Upon receipt by Escrow Agent of the Deposit, Escrow Agent shall cause the
same to be deposited into an interest bearing account at an institution selected
by Escrow Agent and jointly approved by Seller and Purchaser (the “Escrow
Account”) (it being agreed that Escrow Agent shall not be liable for the amount
of interest which accrues thereon). All interest or other income accrued on the
Deposit (the “Income”) shall be paid to or applied for the benefit of the same
party entitled to the Deposit and the party receiving the Income or having the
same applied to its benefit shall be responsible for paying any income taxes
thereon. The tax identification numbers of the parties hereto shall be furnished
to Escrow Agent upon request.

(b) Escrow Agent shall acknowledge receipt of the Deposit and agrees to hold the
Deposit and the Income in the Escrow Account pursuant to the provisions of this
Agreement for application in accordance with the provisions hereof, upon the
following terms:

(i) Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery or to enforce any
obligation of any person to perform any other act. Escrow Agent shall be under
no liability to the other parties hereto or to anyone else by reason of any
failure on the part of any party hereto (other than Escrow Agent) or any maker,
guarantor, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. Except for amendments
to this Agreement hereinafter referred to and except for joint instructions
given to Escrow Agent by Seller and Purchaser relating to the Deposit and the
Income, Escrow Agent shall not be obligated to recognize any agreement between
any or all of the persons referred to herein, notwithstanding that references
thereto may be made herein and whether or not it has knowledge thereof.

(ii) In its capacity as escrow agent, Escrow Agent shall not be responsible for
the genuineness or validity of any security, instrument, document or item
deposited with it and shall have no responsibility other than to faithfully
follow the instructions contained herein, and it is fully protected in acting in
accordance with any written instrument given to it hereunder by any of the
parties hereto and reasonably believed by Escrow Agent to have been signed by
the proper person. Escrow Agent may assume that any person purporting to give
any notice hereunder has been duly authorized to do so. Escrow Agent is acting
as a stakeholder only with respect to the Deposit and the Income. Promptly after
the receipt by Escrow Agent of (a) notice of any demand by either party claiming
that it is entitled to the Deposit and the Income or (b) any other claim or the
commencement of any action, suit or proceeding by either party, Escrow Agent
shall, if a claim in respect thereof is to be made against any of the other
parties hereto, send a copy of such notice to the other party and inform the
other party of such claim; but the failure by Escrow Agent to give such notice
shall not relieve any party from any liability which such party may have to
Escrow Agent hereunder. If Escrow Agent shall receive written notice from either
party within ten (10) Business Days after delivery of such notice instructing
Escrow Agent to not deliver the Deposit and the Income to the other party or to
otherwise hold the Deposit and the Income, or if for any reason there is any
dispute or uncertainty concerning any action to be taken hereunder, Escrow Agent
shall take no action and shall continue to hold the Deposit and the Income until
it has received instructions in writing concurred to by Seller and Purchaser or
until directed by a final order of judgment of a court of competent
jurisdiction, whereupon Escrow Agent shall take such action in accordance with
such instructions or such order.

(iii) It is understood and agreed that the duties of Escrow Agent are purely
ministerial in nature. Escrow Agent shall not be liable to the other parties
hereto or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and in the exercise of
reasonable judgment, except for acts of willful misconduct or gross negligence.
Escrow Agent may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by Escrow Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. Escrow Agent
shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a final judgment or decree of a court of competent jurisdiction in
the State of New York, or a Federal court in such jurisdiction or a writing
delivered to Escrow Agent signed by the proper party or parties and, if the
duties or rights of Escrow Agent are affected, unless it shall give its prior
written consent thereto.

(iv) Escrow Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by Escrow Agent does not
exist or has not occurred, without incurring liability to the other parties
hereto or to anyone else for any action taken or omitted, or any action suffered
by it to be taken or omitted, in good faith and in the exercise of reasonable
judgment, in reliance upon such assumption.

(v) Except in connection with Escrow Agent’s willful misconduct or gross
negligence, Escrow Agent shall be indemnified and held harmless jointly and
severally by the other parties hereto from and against any and all expenses or
loss suffered by Escrow Agent (as escrow agent), including reasonable attorneys’
fees, in connection with any action, suit or other proceeding involving any
claim, which arises out of or relates to this Agreement, the services of Escrow
Agent hereunder or the monies held by it hereunder.

(vi) From time to time on and after the date hereof, Seller and Purchaser shall
deliver or cause to be delivered to Escrow Agent such further documents and
instruments and shall do and cause to be done such further acts as Escrow Agent
shall reasonably request (it being understood that Escrow Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

(vii) Escrow Agent may resign at any time as Escrow Agent hereunder upon giving
five (5) days’ prior written notice to that effect to both Seller and Purchaser.
In such event, the successor Escrow Agent shall be a nationally recognized title
insurance company or other person acceptable to both Seller and Purchaser. Such
party that will no longer be serving as Escrow Agent shall deliver, against
receipt, to such successor Escrow Agent, the Deposit and the Income held by such
party, to be held by such successor Escrow Agent pursuant to the terms and
provisions of this Agreement. If no such successor has been designated on or
before such party ceases to be Escrow Agent hereunder, whether by resignation or
otherwise, its obligations as Escrow Agent shall continue until such successor
is appointed, provided, however, its sole obligation thereafter shall be to
safely keep all monies then held by it and to deliver the same to the person,
firm or corporation designated as its successor or until directed by a final
order or judgment of a court of competent jurisdiction, whereupon Escrow Agent
shall make disposition thereof in accordance with such order; provided further,
however, that such Escrow Agent, in such event, shall deliver the Deposit and
the Income against receipt, to any bank or trust company or title insurance
company operating in New York City selected by such party. If no successor
Escrow Agent is designated and qualified within five (5) days after its
resignation is effective, such party that will no longer be serving as Escrow
Agent may apply to any court of competent jurisdiction for the appointment of a
successor Escrow Agent.



  6.   STATUS OF THE TITLE.

(a) Subject to the terms and provisions of this Agreement, Seller’s interest in
the Premises shall be sold, assigned and conveyed by Seller to Purchaser, and
Purchaser shall accept same, subject to the following (collectively, the
“Permitted Encumbrances”):

(i) those matters set forth on Schedule D annexed hereto;

(ii) any state of facts disclosed by that certain survey of the Premises
prepared by Dewberry dated November 8, 2005 (the “Existing Survey”);

(iii) Non-Objectionable Encumbrances (as hereinafter defined) and any liens,
encumbrances or other title exceptions approved or waived by Purchaser as
provided in Section 7;

(iv) Property Taxes (as hereinafter defined) which are a lien but not yet due
and payable (which Property Taxes shall be adjusted at Closing);

(v) any installment not yet due and payable of assessments affecting the
Premises or any portion thereof;

(vi) any laws, rules, regulations, statutes, ordinances, orders, other legal
requirements affecting the Premises, including, without limitation, those
relating to zoning and land use;

(vii) all violations of laws, rules, regulations, statutes, ordinances, orders
or requirements, that are either (A) of record as of the Effective Date, or
(B) first become of record after the Effective Date, but do not materially
prevent or materially delay Purchaser from developing the Premises substantially
in accordance with the Architectural Plans or materially increase the cost
thereof;

(viii) any utility company rights, easements and franchises for electricity,
water, steam, gas, telephone or other service or the right to use and maintain
poles, lines, wires, cables, pipes, boxes, and other fixtures and facilities in,
over, under and upon the Premises of a de minimis nature and do not materially
affect Purchaser’s intended development of the Property in accordance with the
Architectural Plans; and

(ix) rights and interests held by tenants under the Leases identified in the
list of leases attached hereto as Schedule G (and the rights, if any, under any
Leases entered into in accordance with Section 10(b) hereof prior to the
Closing).



  7.   TITLE INSURANCE, LIENS.

(a) (i) The parties acknowledge and agree that Purchaser has received from
Seller a copy of the Existing Survey relating to the Premises. Within
two (2) Business Days after the date hereof Purchaser shall order at its sole
cost and expense an update to the Existing Survey (the "Updated Survey”).
Purchaser acknowledges that it has received, at the expense of Purchaser, a
title commitment or title report for an owner’s policy of title insurance (the
“Commitment”) from the Escrow Agent (the “Title Company”). On or prior to 5:00
p.m. (New York time) on January 29, 2007 (the “Objection Period”), TIME BEING OF
THE ESSENCE, Purchaser or Purchaser’s attorneys shall deliver to Seller and/or
Seller’s attorneys, written notice of Purchaser’s objections (the “Title
Objections”) to any survey matters, and to any liens, encumbrances or other
title exceptions revealed by the Commitment which do not constitute Permitted
Encumbrances. If Purchaser or Purchaser’s attorneys do not deliver any such
objection notice within the Objection Period, Purchaser shall be deemed to have
waived its right to object to any liens, encumbrances or other title exceptions
appearing on such Commitment or any Updated Survey (and the same shall not
constitute Title Objections and shall be deemed Permitted Encumbrances);
provided however, Purchaser shall have the right to object by delivery of
written notice to Seller and Seller’s attorneys, on or prior to the earlier of
(i) five (5) Business Days after receipt of notice of a new exception or
encumbrance (which is not a Permitted Encumbrance, and which was not revealed by
the initial Commitment), and (ii) prior to Closing, to any item that becomes of
record after the date of the Commitment and which would not otherwise be a
Permitted Encumbrance. Seller covenants that, from and after the date hereof, it
will not intentionally encumber the Property or intentionally permit any change
in the condition of title to the Property from the condition it is in on the
date hereof. Notwithstanding the foregoing, Purchaser shall not be entitled to
object to, and shall be deemed to have approved, any liens, encumbrances or
other title exceptions (and the same shall not constitute Title Objections but
shall be deemed Permitted Encumbrances) (1) over which the Title Company is
willing to insure (without material additional cost to Purchaser) in an
aggregate amount, together with sub-paragraph (2) below, not to exceed one
million dollars ($1,000,000), (2) against which the Title Company is willing to
provide affirmative insurance (without material additional cost to Purchaser) in
an aggregate amount, together with sub-paragraph (1) above, not to exceed one
million dollars ($1,000,000), or (3) which will be extinguished upon the
transfer of the Premises to Purchaser (collectively, the “Non-Objectionable
Encumbrances”).

(ii) Except as set forth in Section 7(a)(iii) below, it is expressly understood
that in no event shall Seller be required to bring any action or institute any
proceeding, or to otherwise incur any costs or expenses in order to attempt to
eliminate any Title Objections or to otherwise cause title in the Premises to be
in accordance with the terms of this Agreement on the Closing Date. In the event
Seller notifies Purchaser that Seller is unable or unwilling to cure any of the
Title Objections (“Seller’s Response Notice”), then Purchaser shall notify
Seller of its intention to either terminate this Agreement, or proceed to
Closing and accept title to Premises subject to the Title Objections, without
any abatement of the Purchase Price, or any liability or obligation on the part
of Seller by reason of such Title Objections. In the event Purchaser fails to
notify Seller of its intention to either terminate or close over such Title
Objections within three (3) Business Days following Seller’s Response Notice,
then Purchaser shall be deemed to have elected to close the transactions
contemplated hereunder, subject to the Title Objections (without any abatement
of the Purchase Price, or any liability or obligation on the part of Seller by
reason of such Title Objections).

(iii) Notwithstanding the foregoing, Seller shall be obligated to remove (i) all
mortgages which affect the Premises (“Mortgages”), and (ii) all mechanics liens
and all judgment liens affecting the Premises, which were voluntarily caused or
created by Seller (but not if caused by a tenant) (collectively, “Monetary
Liens”); provided, however, that Seller shall not have the obligation to remove
any of such Monetary Liens unless such Monetary Lien is an ascertainable, fixed
amount, and the cost of removing (by bonding or otherwise) same shall not exceed
an aggregate amount of One Million Dollars ($1,000,000) (the “Monetary Lien Cap
Amount”) together with all other Monetary Liens. If Seller is required to remove
a Mortgage or Monetary Lien pursuant to the terms of this Agreement, Seller
shall be entitled to postpone the Closing for a period of thirty (30) days in
order to endeavor to remove such Mortgage or Monetary Lien. Notwithstanding the
foregoing, if the Title Company is willing to insure over such Mortgage or
Monetary Lien (without additional cost to Purchaser) by either providing for an
indemnity or an escrow, then Seller shall not be required to remove such
Mortgage or Monetary Lien. If a Monetary Lien can be removed (by bonding or
otherwise) but Seller elects not to remove any of such Monetary Lien(s) because
the cost of removing same, or the associated liability to the bonding company,
plus the cost of obtaining the bond exceeds the Monetary Lien Cap Amount, then
Purchaser may, at Purchaser’s sole discretion, proceed to the Closing and accept
payment of up to the Monetary Lien Cap Amount (but without any other
modifications to this Agreement) or terminate this Agreement upon
five (5) Business Days prior written notice and receive a refund of the Deposit
and the Income, subject to the terms and conditions of Section 4(g). If the cost
of removing any Monetary Lien(s), in the aggregate, is less than the Monetary
Lien Cap Amount, Seller shall, at its sole option, either remove such item or
pay to Purchaser an amount equal to the reasonable cost to remove same (up to
the Monetary Lien Cap).

(iv) Notwithstanding anything to the contrary contained herein, if Seller is
unable to eliminate the Title Objections by the Scheduled Closing Date (as
hereinafter defined), unless the same are waived by Purchaser without any
abatement in the Purchase Price, Seller may, upon prior notice (“Title Cure
Notice”) to Purchaser, adjourn the Scheduled Closing Date for a period not to
exceed thirty (30) days (“Title Cure Period”), in order to attempt to eliminate
such exceptions.

(v) Nothing contained in this Agreement shall constitute any warranty,
representation or agreement by Seller as to the location of separate lots in, or
acreage of, the Premises. Further, the parties acknowledge and agree that
(i) Purchaser’s right to object to matters set forth in the Existing Survey
and/or Updated Survey shall expire at the end of the Objection Period and,
accordingly, should Purchaser desire to obtain reliance letters or other comfort
with respect to the Existing Survey, or otherwise review an updated survey prior
to the Closing, then Purchaser should make arrangements to obtain and review the
same prior to the end of the Objection Period and (ii) Seller shall have no
obligation to take any actions with respect to such matters.

(vi) Purchaser acknowledges that Seller makes no representation whether or not
the Title Company will issue a title insurance policy at the Closing in any
particular form or whether or not the Title Company will raise any additional
exceptions to title at any time, omit any exceptions to title or issue any
endorsements to the title insurance policy to be issued at the Closing,
regardless of any information contained in the Commitment or otherwise
disseminated prior to the Closing. Purchaser, at its sole cost and expense,
shall pay at the Closing all premiums, charges and disbursements required by the
Title Company in accordance with its standard rates for issuance of the title
insurance policies and issuance of any endorsements the Purchaser may request.
Notwithstanding anything contained in this Agreement to the contrary, with
respect to all matters affecting title to the Premises and any liens or other
encumbrances affecting the Premises, Purchaser acknowledges and agrees that it
is relying solely upon its title insurance policy. If Purchaser has a claim
under its title insurance policy and the subject matter of that claim also
constitutes a breach of any warranty made by Seller in this Agreement, the Deed
or any other instrument or agreement delivered pursuant to this Agreement or in
connection with the Closing, Purchaser agrees that it will look first to its
title insurance policy for recovery on such claim, and Purchaser shall not
assert any claim against Seller for a breach of a representation, warranty or
covenant with respect to such claim unless and until Purchaser has pursued its
remedies against the Title Company to final nonappealable judgment and has not
been made whole, except to the extent a claim against Seller would be
time-barred by operation of this Agreement, or by applicable law, to permit such
action to be so concluded in which event, unless Seller expressly agrees to toll
any such time periods, Purchaser may pursue a simultaneous action against
Seller. The provisions of this Section 7(a)(vi) shall survive Closing and
delivery of the Deed, as hereinafter defined.

(b) In no event shall any lien, encumbrance or other exception arising as a
result of any act or omission of Purchaser or anyone acting on behalf of
Purchaser be deemed a Title Objection.



  8.   APPORTIONMENTS.

(a) The following shall be apportioned between Seller and Purchaser as of
11:59 p.m. on the day immediately preceding the Closing Date (the “Apportionment
Date”), such that Purchaser shall be treated as the owner of the Property for
purposes of prorations of income and expenses, on and after the day of Closing:

(i) except for non-refundable fees, and the non-refundable portion of similar
deposits (cleaning fees, security deposits, and the like), all (x) fixed or
so-called base rent payments (“Fixed Rents”), (y) reimbursements or payments in
respect of operating expenses, real estate taxes, and other charges
(collectively, “Additional Rent,”; together with Fixed Rents, shall hereinafter
be referred to collectively as, “Rents”) paid pursuant to Leases for the month
in which the Closing occurs, shall, unless otherwise provided in Section 8(b)
hereof, be apportioned between Purchaser and Seller based upon the number of
days during the month in which the Closing Date occurs that each party actually
owned the Property;

(ii) real estate taxes are to be apportioned based on Section 8(c) hereof. Sewer
rents and taxes, water rates and charges (to the extent not accounted for
pursuant to clause (i) above or (iii) below), vault charges and taxes, business
improvement district taxes and assessments and any other governmental taxes,
charges or assessments levied or assessed against the Premises (collectively,
“Property Taxes”), on the basis of the respective periods for which each is
assessed or imposed, are to be apportioned in accordance with Section 8(c)
hereof;

(iii) charges for all utilities and other due and unpaid operating expenses
shall be paid by Seller (and apportioned if necessary) in accordance with
Section 8(d) hereof;

(iv) prepaid fees for licenses and other permits assigned to Purchaser at the
Closing as set forth and in the amounts in Schedule E attached hereto (which
cover any period after the Closing), if any;

(v) any amounts prepaid or payable by Seller under the Contracts identified on
Part 1 of Schedule P hereto which Purchaser has agreed to assume at Closing;

(vi) all other operating expenses with respect to the Premises to the extent
such matters are customarily apportioned in connection with real estate closings
of commercial properties located in Washington, District of Columbia; and

(vii) all Required Work (as defined in Section 10(c)), based upon the number of
days of the projected useful life of such Required Work that Seller owned the
Premises after each of the Required Work were made, on the one hand, with
Purchaser responsible for the remainder of the projected useful life of each of
such Required Work, on the other.

(b) (i) If, on the Apportionment Date, there are any past due Rents owing by any
tenant for any period through the Apportionment Date, Purchaser shall use its
commercially reasonable efforts to collect the same after the Closing Date
(provided Purchaser shall not be obligated to institute legal proceedings
against any tenant with regard to the same, but Seller shall retain its right to
institute legal proceedings against such tenant in the event that payment has
not been received within sixty (60) days after Closing so long as such action
does not affect tenant’s right to continue to occupy its space in the Premises).
Purchaser shall not compromise or settle any such rent arrearages without
Seller’s prior written consent unless Purchaser reimburses Seller for any Rents
so compromised. Any Rent received (net of Purchaser’s reasonable costs of
collection) from any tenant after the Closing Date shall be applied in the
following order of priority (without duplication): (A) first, to current Rent,
(B) second, to then delinquent Rent for the period the Property has been owed by
Purchaser, and (C) third, to any delinquent Rent owing to Seller for the period
during which Seller owned the Property. Any Fixed Rents received directly or
indirectly by Seller following the Closing Date shall be paid to Purchaser
within five (5) Business Days following receipt thereof. Any Rents received
directly or indirectly by Seller or Purchaser following the Closing Date which
are the property of the other, shall be paid to the other within five
(5) Business Days following receipt thereof.

(ii) Except as is otherwise provided in the Leases, certain tenants under Leases
pay their proportionate share of Additional Rent which, in most cases, provides
for payments of monthly estimates with an adjustment at the end of each fiscal
year applicable to such Additional Rent. Additional Rent is determined, in most
cases, with respect to a fiscal year commencing January 1, and ending
December 31. Until the adjustment described in this Section 8(b)(ii) is made,
all amounts received by Seller as interim payments of Additional Rent before the
Closing Date shall be retained by Seller, except that all interim payments
received by either party for the month in which the Closing Date occurs shall be
apportioned as between Seller and Purchaser based on the number of days in that
month, and the party that received the interim payment shall remit to (if
received on or after the Closing Date) or credit at Closing (if received before
the Closing Date) the other party its proportionate share. All amounts received
by Purchaser as payments of Additional Rent after the Closing Date for months
prior to the month in which the Closing Date occurs, shall be remitted to
Sellers on or before the 20th day of the month following the month of receipt by
Purchaser, and any Additional Rent received by Purchaser after the Closing Date,
for the month in which the Closing Date occurs shall be prorated in accordance
with the preceding sentence, and Purchaser shall remit to Sellers, Sellers’
proportionate share on or before the 20th day of the month following the month
of receipt by Purchaser. At the conclusion of the fiscal year, Seller’s
allocable share of actual Additional Rent for each of the Leases in effect as of
the Closing Date shall be determined by multiplying the total payments collected
from such tenant for such fiscal year (the sum of estimated payments actually
made plus or minus year-end adjustments) by a fraction, the numerator of which
is the actual expenses paid by Seller which are reimbursable as Additional Rent
with respect to such Lease during such fiscal year prior to the Closing Date (or
that portion of the fiscal year prior to Closing Date in which such Lease is in
effect), and the denominator of which is the total amount of expenses incurred
by Purchaser and Seller which are reimbursable as Additional Rent with respect
to such Lease during such fiscal year (or that portion of the fiscal year in
which such Lease is in effect) and Purchaser’s allocable share of actual
Additional Rent for each of the Leases in effect as of the Closing Date shall be
determined by multiplying the total payments collected (by both Seller and
Purchaser) from such tenant for such fiscal year by a fraction, the numerator of
which is the actual expenses paid by Purchaser which are reimbursable as
Additional Rent with respect to such Lease during such fiscal year, and the
denominator of which is the total amount of expenses incurred by Purchaser and
Seller which are reimbursable as Additional Rent with respect to such Lease
during such fiscal year (or that portion of the fiscal year in which such Lease
is in effect). If any Lease provides for the adjustment of Additional Rent on
the basis of a period other than a calendar year, a reasonable method of
calculating the adjustment for that tenant will be determined so that all
adjustments can be made at the same time. If on the basis of amounts actually
incurred and the estimated payments received by Seller prior to the Closing Date
or by Purchaser from and after the Closing Date, it is determined that Seller or
Purchaser has retained or received amounts in excess of its allocable share,
Purchaser or Seller (as applicable) shall, within five (5) Business Days after
notice from one party of the excess owed to the other party, remit such excess
to such other party. As soon as practicable after the Closing, Seller and
Purchaser shall fully cooperate with one another in good faith in determining
the appropriate allocations and adjustments of Additional Rent hereunder.
Notwithstanding the foregoing, Seller agrees to use its good faith efforts to
endeavor to complete its audit and reconciliation of 2006 Additional Rent prior
to the Closing Date.

(c) Property Taxes shall be apportioned on the basis of the fiscal period for
which assessed. If the Closing Date shall occur either before an assessment is
made or a tax rate is fixed for the tax period in which the Closing Date occurs,
the apportionment of such Property Taxes based thereon shall be made at the
Closing Date by applying the tax rate for the preceding year to the latest
assessed valuation, but, promptly after the assessment and/or tax rate for the
current year are fixed, the apportionment thereof shall be recalculated and
Seller or Purchaser, as the case may be, shall promptly make an appropriate
payment to the other based on such recalculation. Seller expressly reserves the
right to continue, commence and conduct, at its sole cost and expense, any tax
certiorari or reduction proceedings relating to the Property in respect of the
real estate tax year prior to the tax year in which the Closing occurs. Seller
shall have the sole right and discretion to compromise or settle any tax
certiorari or reduction proceedings relating to the Property in respect of the
real estate tax years prior to the tax year in which the Closing occurs.
Purchaser agrees to reasonably cooperate with Seller in all such proceedings. As
between Purchaser and Seller (subject to the rights, if any, of tenants under
the Leases), real estate tax refunds for periods prior to the tax year in which
the Closing occurs, shall be the sole property of Seller. Seller agrees to
promptly pay to Purchaser, for reimbursement to the tenants, any sums owing to
tenants in respect of a refund of Additional Rent. Subject to Section 24,
Purchaser shall have the exclusive right to pursue any tax reduction proceeding
with respect to the tax period that includes the Closing Date, and to the extent
Seller has commenced any such proceeding prior to Closing it shall assign to
Purchaser, at Closing, all rights in and to such proceeding and shall cooperate
with Seller as necessary or appropriate to prosecute such action (at no cost to
Seller). Real estate tax refunds and credits received after the Closing Date
which are attributable to the fiscal tax year during which the Closing Date
occurs shall be apportioned between Seller and Purchaser, after deducting the
expenses of collection thereof and after reimbursement of sums owing to tenants.
To the extent received by either party, sums payable to the other party
hereunder shall be held by the receiving party as a trust fund, and remitted to
the other party within five (5) Business Days of receipt.

(d) Purchaser and Seller hereby acknowledge and agree that the amounts of all
telephone, electric, gas, steam, sewer, water bills, trash removal bills, and
janitorial and maintenance service bills (collectively, “Utilities”) relating to
the Premises and allocable to the period prior to the Closing Date shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller after the same
have been determined. Seller shall attempt to have all utility meters read as of
the Closing Date. Seller shall promptly pay all unpaid bills, which obligation
shall survive Closing. Seller shall further attempt to obtain from the provider
of same, all other service statements and bills of account.

(e) Seller shall be responsible for, and shall pay prior to Closing, any Tenant
Inducement Costs and/or Leasing Commissions relating to work performed prior to
Closing or that Seller is currently obligated to perform within six (6) months
of the Schedule Closing Date, whether or not currently due and owing with
respect to the current terms any of the tenant leases affecting the Property at
or prior to the Closing Date. For purposes hereof, “Tenant Inducement Costs”
shall mean any out-of-pocket payments required under a Lease to be paid by the
landlord thereunder (including the cost of work to be performed by or on behalf
of the landlord) to or for the benefit of the tenant thereunder, which is in the
nature of a tenant inducement or concession, including, without limitation,
tenant improvement costs, and other work allowances, lease buyout costs, free
rental periods, legal fees and expenses and moving allowances; and the term
“Leasing Commissions” shall mean any leasing commission payable to any broker in
connection with a Lease for the initial term of any Lease or in connection with
any exercised renewal, or exercised extension period and/or exercised expansion
option.

(f) Purchaser shall have no right to receive any rental insurance proceeds which
relate to the period prior to the Closing Date and, if any such proceeds are
delivered to Purchaser, Purchaser shall, within five (5) Business Days following
receipt thereof, pay the same to Seller.

(g) Upon assumption by Purchaser of the obligations of Seller under the
Architect Agreement, Seller shall provide to Purchaser at Closing, a credit
against the Purchase Price in an amount equal to the Unpaid Architect Fee, if
any, plus the Unpaid Peer Review Fee, if any.

(h) Purchaser shall reimburse Seller at the Closing for any costs or expenses
paid by Seller for the period of time after the Effective Date pursuant to the
Construction Management Agreement and shall assume all obligations of Seller to
pay any amounts accrued but unpaid by Seller after the Effective Date under the
Construction Management Agreement, and Purchaser hereby agrees to indemnify
Seller against any claims by Construction Manager arising with respect to such
accrued but unpaid amounts, it being acknowledged and agreed that Seller would
not have entered into such Construction Management Agreement were it not being
requested of it by Purchaser.

(i) At or prior to the Closing, Seller and Purchaser and/or their respective
agents or designees will jointly prepare a preliminary closing statement (the
“Preliminary Closing Statement”) which will show the net amount due either to
Seller or to Purchaser as the result of the adjustments and prorations provided
for herein, and such net due amount will be added to or subtracted from the cash
balance of the Purchase Price to be paid to Seller at the Closing pursuant to
Section 3 hereof, as applicable. Within sixty (60) days following the Closing
Date, Seller and Purchaser will jointly prepare a final closing statement
reasonably satisfactory to Seller and Purchaser in form and substance (the
“Final Closing Statement”) setting forth the final determination of the
adjustments and prorations provided for herein and setting forth any items which
are not capable of being determined at such time (and the manner in which such
items shall be determined and paid). The net amount due Seller or Purchaser, if
any, by reason of adjustments to the Preliminary Closing Statement as shown in
the Final Closing Statement, shall be paid in cash by the party obligated
therefor within ten (10) Business Days following that party’s receipt of the
approved Final Closing Statement. The adjustments, prorations and determinations
agreed to by Seller and Purchaser in the Final Closing Statement shall be
conclusive and binding on the parties hereto, except to the extent that any such
determinations are not able to be finally determined until a later date (such as
Additional Rent and Property Taxes) or are expressly subject to a longer
survival period hereunder. Seller and Purchaser agree that any items which are
not capable of being determined at the time the Final Closing Statement shall be
determined as soon as feasible and paid promptly after such determination. Prior
to and following the Closing Date, each party shall provide the other with such
information as the other shall reasonably request (including, without
limitation, access to the books, records, files and ledgers) information and
data with respect to the Property during normal business hours upon reasonable
advance notice in order to make the preliminary and final adjustments and
prorations provided for herein.

(j) From the Closing Date until such time as the amounts due to each other are
fully resolved and reconciled, the parties shall, from time to time, share such
accounting costs as is reasonable under the circumstances to fully resolve all
prorations provided for under this Section 8; provided only Seller shall pay the
costs associated with reconciliation of 2006 CAM expenses and Purchaser shall
within five (5) Business Days of receipt thereof, remit to Seller any over
payments Purchaser receives in connection with such 2006 CAM expenses. The
provisions of this Section 8 shall survive the Closing for a period of two
(2) years.



  9.   PROPERTY NOT INCLUDED IN SALE.

Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that any fixtures, furniture, furnishings,
equipment or other personal property (including, without limitation, trade
fixtures in, on, around or affixed to the Building) owned or leased by any
tenant, or by any managing agent, leasing agent, contractor, or employee at the
Premises shall not be included in the Property to be sold to Purchaser
hereunder. In addition, the Property to be sold to Purchaser hereunder shall not
include any rights to trademarks, trade names or other intellectual property of
any kind whatsoever other than the name of the building, if any, which shall be
transferred to Purchaser without recourse, representation or warranty
whatsoever, express or implied.



  10.   COVENANTS; PRECLOSING RIGHTS AND OBLIGATIONS OF SELLER.

(a) From the date of this Agreement until the Closing Date, Seller shall:

(i) maintain in full force and effect the casualty insurance policies currently
in effect with respect to the Premises, or policies providing similar coverage,
subject to customary exceptions at the time of renewal or issuance, which,
without limitation, may not insure against acts of terrorism, war (declared or
undeclared), or the like, and shall deliver to Purchaser, upon request,
reasonable evidence of same including certificates of such insurance;

(ii) operate and manage the Property in a manner consistent with current
practice including the performance of ordinary repairs and maintenance,
provided, however all repairs and maintenance of a capital nature (that is,
those of a type not historically expensed by Seller) shall be deemed to be
“Required Work” and apportioned between Seller and Purchaser in accordance with
Section 8(a)(vii) above;

(iii) not breach any of the landlord’s obligations set forth in the Leases;

(iv) not consent to or acquiescence in any alterations or amendments to the
zoning classification or entitlements of the Property, or prior to the Scheduled
Closing Date (as the same may be postponed by Seller pursuant to the terms of
this Agreement), engage in negotiations or discussions with any third party for
the sale of the Property or any part thereof or interest therein ; and

(v) to the extent provided for in this Agreement, allow Purchaser access to all
of Seller’s books and records with respect to the operation of the Building and
the planned improvements thereto.

(b) Seller shall not, except as permitted herein without Purchaser’s prior
written approval:

(i) terminate, materially amend or materially modify any existing Lease, or
enter into any new Lease for space at the Premises (other than the termination
of any Lease as a result of the tenant’s default thereunder, or an amendment to
reflect the exercise by a tenant of an existing expansion or renewal right);

(ii) amend or modify (other than non-material amendments or modifications, or
amendments and/or modifications which do not survive the Closing) or renew any
of the Contracts that will survive the Closing, provided that such prior
approval shall not be required with respect to any Contracts that are terminable
at will, without premium or penalty; or

(iii) enter into any new contracts which are not terminable at will, without
premium or penalty. Purchaser agrees that any new contracts entered into with
its consent will be deemed to be included in the definition of “Contracts” and
the obligations of Seller under such contracts will be assumed by Purchaser at
Closing in accordance with the terms of this Agreement. Purchaser hereby
consents to Seller consenting to the Construction Manager entering into each of
the sub-contracts set forth on Schedule N attached hereto;

Purchaser expressly acknowledges that there can be no assurance that any Lease
will be in place and binding against the applicable tenant at the time of the
Closing, and that the termination of any of the Leases prior to Closing by
reason of the expiration of its term or the default of the tenant thereunder, or
a failure of a proposed tenant for a proposed Lease to follow through with the
execution thereof as of the Closing, shall not excuse Purchaser from its
obligation to complete Closing and to pay the full Purchase Price.

(c) Prior to Closing, Seller shall have the right to make (A) capital
improvements or capital repairs required by law, (B) capital improvements or
capital repairs which may be required in the event of an emergency to preserve
the Premises, or (C) capital improvements or capital repairs required in
accordance with the terms and provisions of a Lease (collectively, “Required
Work”) and may do so without Purchaser’s prior approval. Seller shall use
commercially reasonable efforts to notify Purchaser of the performance of any
Required Work as soon as practicable. Seller shall endeavor to limit any
Required Work performed after the Effective Date to the minimum amount
reasonably required to comply with sub-paragraphs (A) through (C) above. In the
event Seller performs any Required Work, then the cost of such Required Work
shall be apportioned between Seller and Purchaser in accordance with
Section 8(a)(vii) above.

(d) At the Closing, Seller (i) shall transfer or cause to be transferred to
Purchaser the security deposits then held by Seller and not applied to defaults
or returned to tenants as above provided (Seller agreeing that it will not apply
any security deposits to cure rental delinquencies from and after the date
hereof), or (ii) at Seller’s election, credit Purchaser for any security
deposits then held by Seller and not transferred to Purchaser. To the extent
that any security deposit (to be so transferred) which is comprised of a letter
of credit is not transferable as of the Closing, Seller and Purchaser shall
cooperate with each other following the Closing so as to transfer the same to
Purchaser or to obtain a replacement letter of credit with respect thereto in
favor of Purchaser and, in either case, Purchaser shall upon receipt thereof
assume Seller’s obligations with respect to such security deposit pursuant to an
assumption agreement reasonably acceptable to Seller and Purchaser. Until any
such letter of credit shall be transferred or replaced, Seller shall hold the
same for the benefit of Purchaser and shall draw upon the same and deliver the
proceeds to Purchaser or return the same to the applicable tenant, in each case
upon Purchaser’s written request, provided that Seller is legally permitted to
do so and same does not require Seller to make an untrue statement or
representation, and Purchaser shall indemnify and hold harmless Seller from any
and all loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ fees, court costs and disbursements) incurred by Seller as
a result of any such actions taken by Seller at Purchaser’s request. Any
applicable fees and charges imposed by the issuer(s) to effect a transfer of any
non-cash security deposits shall be paid by Seller to the extent not the
obligation of the subject tenant under its Lease. Purchaser shall assume all
obligations under applicable law with respect to all security deposits actually
delivered to Purchaser or for which Purchaser received a credit at Closing. The
provisions of this Section 10(d) shall survive the Closing.

(e) (i) Purchaser shall not have the right to interview any of Seller’s
employees working at or with respect to the Property and Purchaser expressly
acknowledges and agrees that under no circumstances whatsoever without Seller’s
prior written approval (which approval may be withheld in Seller’s sole and
absolute discretion) may Purchaser, or an affiliate of Purchaser, hire any or
all of such employees within two (2) years from the Closing Date.

(ii) The provisions of this Section 10(e) shall survive the Closing.

(f) Whenever in this Agreement Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, except as
otherwise expressly provided herein, within three (3) Business Days after
receipt of Seller’s request therefor, notify Seller of its approval or
disapproval of same and, if Purchaser fails to notify Seller of its disapproval
within said three (3) Business Day period, TIME BEING OF THE ESSENCE, Purchaser
shall be deemed to have approved same.



  11.   CONDITIONS PRECEDENT TO CLOSING.

(a) Purchaser’s obligation to close the transactions hereunder shall be subject
to the satisfaction of the following conditions precedent, provided that
Purchaser, at its election, upon written notice delivered to Seller at or prior
to the Closing, may waive all or any of such conditions:

(i) Purchaser shall have received estoppel certificates (with such non-material
modifications as any tenant shall make thereto) (x) in the form attached hereto
as Exhibit 1 or (y) in such form as prescribed in such tenant’s lease (each a
“Tenant Estoppel” and collectively the “Tenant Estoppels”) from tenants leasing
not less than seventy-five percent (75%) in the aggregate of the leased square
footage of Leases in effect as of the Closing Date (“Minimum Estoppel
Percentage”) including each of the following tenants: American Legislative
Exchange Council and National Association of Student Financial Aid
Administrators (the “Major Tenants”). In determining whether the foregoing
requirement has been satisfied, Purchaser agrees not to object to (A) any
non-material qualifications or modifications which a tenant may make to the form
of Tenant Estoppel and/or (B) any modification to a Tenant Estoppel to conform
it to the form of tenant estoppel the tenant is required to give under its
Lease. Notwithstanding the foregoing, if Seller has obtained Tenant Estoppels
from tenants leasing at least sixty-five percent (65%) in the aggregate of the
lease square footage of Leases in effect as of the Closing Date (including each
of the Major Tenants) but is unable to obtain the Minimum Estoppel Percentage,
then Seller may, at its election, satisfy such condition by delivering a Seller
Estoppel (defined below) instead of a Tenant Estoppel for any such Tenant(s) so
that it obtains the Minimum Estoppel Percentage. A “Seller Estoppel” shall be an
estoppel certificate from Seller which shall (x) be in the form annexed hereto
as Exhibit 2 (with such non-material modifications as Seller shall make
thereto), and (y) expire one hundred eighty (180) days after the Closing Date.
If, after the Closing, Seller delivers to Purchaser, or Purchaser receives in
substance, regardless of the form of the document, an estoppel from a tenant for
which a Seller Estoppel was delivered, in whole or in part, then Seller shall
thereafter be released from said Seller Estoppel to the extent the estoppel
addressed the subject matter in the Seller Estoppel (it being agreed by
Purchaser that the provisions of this subsection relating to the release of
Seller upon such post Closing delivery shall survive Closing). In the event that
Purchaser receives an estoppel certificate with material and adverse
modifications to which it objects, Purchaser shall deliver written notice of
such objection to Seller (an “Estoppel Objection Notice”) within five
(5) Business Days of its receipt of such estoppel certificate. Failure of
Purchaser to timely deliver an Estoppel Objection Notice shall be deemed a
waiver of Purchaser’s right to object hereunder and such estoppel certificate
shall be deemed valid for all purposes under this Section 11(a)(i). If Purchaser
timely delivers an Estoppel Objection Notice and Seller is unwilling or unable
to provide a replacement estoppel certificate curing the objections set forth in
the Estoppel Objection Notice or to otherwise make Purchaser whole with respect
to the matters objected to in the Estoppel Objection Notice, then the estoppel
certificate objected to in the Estoppel Objection Notice shall not be deemed
valid for purposes of this Section 11(a)(i). Notwithstanding the foregoing, if
any tenant indicates in its Tenant Estoppel that it has a claim, which would
entitle it to set-off the amount of the claim against rent due under its Lease
and the amount of such claim is ascertainable and Purchaser timely delivers an
Estoppel Objection Notice with respect thereto, Seller shall have the right, at
its sole option, to give Purchaser a credit against the cash portion of the
Purchase Price in the amount of the claim or to deliver an indemnity reasonably
acceptable to Purchaser with respect thereto, in which event such Tenant
Estoppel shall be deemed valid for the purposes of this Section 11(a)(i). Seller
agrees to request a Tenant Estoppel from each of the tenants under the Leases
and shall use commercially reasonable efforts to obtain Tenant Estoppels from
the tenants; provided, however, that Seller shall not be required to bring any
actions against any tenant or to pay any amounts to any tenants to obtain the
same.

(ii) Seller shall have executed and delivered to Purchaser all of the documents
required of Seller under this Agreement.

(iii) The Title Company is ready, willing and able to issue to Purchaser an
owner’s title policy for the Premises, upon payment of the title premium (at the
then standard rates being charged for comparable properties to the Property in
Washington, District of Columbia) and charges therefore, subject only to the
Permitted Encumbrances, and as required pursuant to the terms and conditions of
this Agreement. Notwithstanding the previous sentence, this condition will
deemed to be satisfied if Seller, in its sole discretion, elects and is able to
cause another reputable title insurance company to deliver (or unconditionally
agree to deliver) an owner’s title policy to Purchaser (at Purchaser’s expense)
that is not subject to an additional title premium (or if so, paid by Seller)
but subject only to the Permitted Encumbrances, and as required pursuant to the
terms and conditions of this Agreement.

(iv) Seller shall have performed all of its material covenants, agreements and
obligations under this Agreement.

(v) All of Seller’s representations and warranties set forth in Section 13(a) of
this Agreement shall be true and correct in all material respects on the Closing
Date; provided, however, that it shall not be deemed a failure of a condition to
Closing under this Section (and shall also not be deemed a default by Seller) if
any such representations or warranties set forth in Section 13(a)(v) to
13(a)(xiv), inclusive (which were true when made) have become untrue after the
date hereof due to any reason other than an improper act or omission to act of
Seller which act or omission violates the express terms of this Agreement.

(vi) Purchaser acknowledges that Seller does not guarantee the satisfaction of
the conditions precedent listed in this Section 11 and that Seller’s failure to
satisfy such conditions (for any reason other than Seller’s bad faith or breach
of this Agreement) shall not be deemed to be a default hereunder but rather,
same shall merely be a failure of a condition to Closing, in which event
Purchaser’s sole remedy shall be to (i) waive such condition(s) as provided in
subparagraph (a) above, or (ii) terminate this Agreement and receive a refund of
the Deposit and the Income, subject to the terms and conditions of Section 4(g).
Further, at Seller’s election, Seller shall be permitted to extend the Closing
Date for any period of time up to thirty (30) days in order to satisfy any of
the conditions set forth in Section 11(a).

(b) Seller’s obligation to close the transactions hereunder shall be subject to
the satisfaction of the following conditions precedent, provided that Seller, at
its election, upon written notice delivered to Purchaser at or prior to the
Closing, may waive all or any of such conditions:

(i) Purchaser shall have executed and delivered to Seller all of the documents
required of Purchaser under this Agreement.

(ii) Purchaser shall have performed all of its material covenants, agreements
and obligations under this Agreement and shall not be in default thereunder.

(iii) Purchaser shall have delivered to Seller the balance of the Purchase Price
and the Escrow Agent shall have delivered to Seller the Deposit and the Income
(with the Income being applied as part of the Purchase Price).

(iv) The representations and warranties made by Purchaser in this Agreement
shall be true and correct in all material respects as if remade as of the
Closing Date.



  12.   FIRPTA COMPLIANCE.

Seller shall comply with the provisions of the Foreign Investment in Real
Property Tax Act, Section 1445 of the Internal Revenue Code of 1986 (as
amended), as the same may be amended from time to time, or any successor or
similar law. Seller acknowledges that Section 1445 of the Internal Revenue Code
provides that a transferee of a United States real property interest must
withhold tax if the transferor is a foreign person. To inform Purchaser that
withholding of tax is not required upon the disposition of a United States real
property interest by Seller, Seller hereby represents and warrants that Seller
is not a foreign person as that term is defined in the Internal Revenue Code and
Income Tax Regulations. On the Closing Date, Seller shall deliver to Purchaser a
certification as to Seller’s non-foreign status in the form attached hereto as
Exhibit 3 and shall comply with any temporary or final regulations promulgated
with respect thereto and any relevant revenue procedures or other officially
published announcements of the Internal Revenue Service of the U.S. Department
of the Treasury in connection therewith.



  13.   REPRESENTATIONS AND WARRANTIES.

(a) Seller hereby represents to Purchaser that the following are true and
correct in all material respects as of the date hereof:

(i) Seller is duly organized, validly existing, and in good standing under the
laws of the state of its formation, and has all requisite power and authority to
enter into and carry out the transactions contemplated by this Agreement.

(ii) The execution and delivery of this Agreement and the performance by Seller
of its obligations hereunder do not and will not conflict with or violate any
law, rule, judgment, regulation, order, writ, injunction or decree of any court
or governmental or quasi-governmental entity with jurisdiction over Seller,
including, without limitation, the United States of America, the District of
Columbia, or any political subdivision of any of the foregoing, or any decision
or ruling of any arbitrator to which Seller is a party, or by which Seller is
bound or affected, which would prevent Seller from performing its obligations
pursuant to this Agreement.

(iii) This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms. Seller has
taken all necessary action to authorize and approve the execution and delivery
of this Agreement and the consummation of the transactions contemplated by this
Agreement.

(iv) To Seller’s knowledge, except as set forth on Schedule F attached hereto,
there is no pending or threatened action, suit, claim, investigation or
proceeding, whether legal or administrative or in mediation or arbitration, at
law or in equity against Seller, before or by any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, which would prevent Seller from performing its material
obligations under this Agreement on the Closing Date.

(v) Attached hereto as Schedule G is a true, correct, and complete list of the
Leases in effect as of the date hereof, including, without limitation, all
amendments and modifications or agreements pertaining thereto.

(vi) Except as set forth on Schedule H attached hereto, no Fixed Rents have been
paid more than one (1) month in advance by any tenant under any Lease.

(vii) Except as set forth on Schedule I attached hereto, Seller has not received
nor delivered any written notice asserting a material default under any of the
Leases, which remains uncured.

(viii) Attached hereto as Schedule J is a true, correct and complete list of the
security deposits currently held by Seller under the Leases in effect as of the
date hereof.

(ix) Attached hereto as Schedule K is a true, correct and complete list of all
brokerage agreements executed by Seller, during its ownership of the Premises,
with respect to the Leases and any sums currently due and payable thereunder.

(x) Attached hereto as Schedule L is a true, correct and complete list of the
Contracts in effect as of the date hereof, including, without limitation, all
amendments, modifications or agreements pertaining thereto. Seller shall
terminate as of the Closing Date all of the Contracts except for those set forth
in Part 2 Schedule P which Purchaser has agreed to assume.

(xi) To Seller’s knowledge, there are no condemnation or eminent domain
proceedings pending or threatened against the Premises.

(xii) Seller has no Plans (as that term is defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”)), of which Seller is a
sponsor or to which it contributes or has contributed or in which it otherwise
participates or has participated.

(xiii) Seller has not exercised any right to relocate any equipment under that
certain Telecommunications License Agreement with Starpower Communications, LLC
dated May 31, 2005, and such agreement has not been modified or amended.

(xiv) With respect to the TDR’s, Seller has not (a) entered into any
modifications or amendments to the Certificate of Transfer of Development Rights
dated April 13, 2006 and recorded in the Office of The Recorder of Deeds of the
District of Columbia on July 24, 2006 as Instrument No. 2006099748 (the “TDR
Certificate”), or (b) entered into any agreement purporting to transfer, convey
or assign any development rights represented by the TDR Certificate.

(b) All of the representations and warranties contained in Section 13(a) shall
survive the Closing for one hundred eighty (180) days following the Closing
Date. Each such representation and/or warranty shall automatically be null and
void and of no further force and effect after the date which is one hundred
eighty (180) days following the Closing Date unless, prior to the end of such
one hundred eighty (180) day period, Purchaser shall have commenced a legal
proceeding against Seller alleging that Seller was in breach of such
representation or warranty when made, and that Purchaser has suffered actual
damages as a result thereof (a “Proceeding”).

(c) If Purchaser shall have timely commenced a Proceeding, and a court of
competent jurisdiction shall, pursuant to a final, non-appealable order in
connection with such Proceeding, determine that (1) Seller was in breach of a
representation or warranty as of the date made, and (2) Purchaser suffered
actual damages (as distinguished from consequential damages) (the "Damages”) by
reason of such breach, and (3) Purchaser did not have actual or knowledge of
such breach on or prior to the Closing Date, then Purchaser shall be entitled to
receive an amount equal to its Damages. Notwithstanding the foregoing, in no
event shall Purchaser be entitled to sue, seek, obtain or be awarded Damages
from Seller, unless and until the aggregate amount of Damages for which Seller
is obligated to indemnify Purchaser exceeds the sum of Fifty Thousand Dollars
($50,000) (the “Base Amount”), whereupon Seller shall be liable to Purchaser for
all Damages, but in no event will Seller be liable to Purchaser to the extent
that the aggregate Damages to Purchaser exceed the sum of One Million Dollars
($1,000,000) (“Seller’s Maximum Liability”).

(d) For the purposes of this Agreement the term “to Seller’s knowledge”, and
similar terms, shall be limited to the actual knowledge of Larry Botel (the
“Seller Knowledge Party”). The knowledge of others shall not be imputed to the
Seller Knowledge Party. No other investigation, review or inquiry of any
persons, or other action shall be required of the Seller Knowledge Party. The
parties hereby agree that recourse under this Agreement is limited to Seller and
no claim will be made against Larry Botel individually or in his capacity as the
Seller Knowledge Party.

(e) Notwithstanding the foregoing, to the extent that Purchaser, or Purchaser’s
Representatives obtains actual knowledge prior to Closing that any of Seller’s
representations or warranties were untrue when made, Purchaser shall be deemed
to have knowledge of such misrepresentation, and Purchaser’s sole remedy as a
result thereof shall be to terminate this Agreement and receive a refund of the
Deposit and the Income, subject to the terms and conditions of Section 4(g) and
if, and only if, Seller makes an intentional misrepresentation that is not able
to be cured by the Closing Date, and Purchaser incurs actual damages, then
Purchaser shall be entitled to receive from Seller reimbursement of Purchaser’s
actual out of pocket costs and expenses (“Actual Costs”) incurred in pursuing
the purchase of the Property, such Actual Costs not to exceed $75,000, (thereby
waiving all rights to seek and recover Damages against Seller), and thereafter,
Purchaser and Seller shall have no further rights or obligations under this
Agreement except for those that are expressly provided in this Agreement to
survive the termination hereof; and if, notwithstanding such breach of a
representation, Purchaser elects to close the transactions contemplated by this
Agreement, Purchaser shall be deemed to have waived its rights to recover
Damages from Seller following the Closing with respect to those representations
and warranties of Seller which were not knowingly untrue when made by Seller.

(f) Purchaser represents and warrants to Seller as of the date hereof that:

(i) Purchaser is duly organized, validly existing and in good standing under the
laws of the state of its formation, and has the requisite power and authority to
enter into and carry out the transactions contemplated by this Agreement.

(ii) This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms. Purchaser
has taken all necessary action to authorize and approve the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement.

(iii) No action, suit, claim, investigation or proceeding, whether legal or
administrative or in mediation or arbitration, is pending or, to the best of
Purchaser’s knowledge, threatened, at law or in equity, against Purchaser before
or by any court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality which would prevent
Purchaser from performing its obligations pursuant to this Agreement, and there
are no judgments, decrees or orders entered on a suit or proceeding against
Purchaser, an adverse decision in which might, or which judgment, decree or
order does, adversely affect Purchaser’s ability to perform its obligations
pursuant to, or Seller’s rights under, this Agreement, or which seeks to
restrain, prohibit, invalidate, set aside, rescind, prevent or make unlawful
this Agreement or the carrying out of this Agreement or the transactions
contemplated hereby. There is no material litigation or regulatory action
pending or threatened against Purchaser.

(iv) The execution and delivery of this Agreement and the performance by
Purchaser of its obligations hereunder do not and will not conflict with or
violate any law, rule, judgment, regulation, order, writ, injunction or decree
of any court or governmental or quasi-governmental entity with jurisdiction over
Purchaser, including, without limitation, the United States of America, the
District of Columbia, or any political subdivision of either of the foregoing,
or any decision or ruling of any arbitrator to which Purchaser is a party or by
which Purchaser is bound or affected, which would prevent Purchaser from
performing its obligations pursuant to this Agreement.

(v) Neither Purchaser, nor any person controlling or controlled by Purchaser, is
a country, territory, individual or entity named on a Government List, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable anti-money laundering or anti-bribery laws and regulations (including
funds being derived from any person, entity, country or territory on a
Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)). For purposes of this paragraph
“Government List” means any of (a) the two lists maintained by the United States
Department of Commerce (Denied Persons and Entities), (b) the list maintained by
the United States Department of Treasury (Specially Designated Nationals and
Blocked Persons), and (c) the two lists maintained by the United States
Department of State (Terrorist Organizations and Debarred Parties). Purchaser is
not a person or an entity described by Section 1 of the Executive Order
(No. 13,224) Blocking Premises and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001) and does not engage in any dealings or transactions and is
not otherwise associated with any such persons or entities.

(vi) Purchaser is an entity (i) controlled by Republic Property Trust and
(ii) in which at least eighty percent (80%) of the beneficial interests are
owned, directly or indirectly, by Republic Property Trust.

(vii) Purchaser is not acquiring the Premises with the assets of an employee
benefit plan as defined in Section 3(3) of ERISA.

(g) All of the representations and warranties contained in Section 13(f) shall
survive the Closing for one hundred eighty (180) days following the Closing
Date. Each such representation and/or warranty shall automatically be null and
void and of no further force and effect after the date which is one hundred
eighty (180) days following the Closing Date unless, prior to the end of such
one hundred eighty (180) day period, Seller shall have commenced a Proceeding.

(h) The provisions of this Section 13 shall survive the Closing, but, in the
case of the representations and warranties set forth in Section 13(a) and
Section 13(f), such survival shall be limited to the extent set forth therein.



  14.   DAMAGE AND DESTRUCTION.

(a) If all or any part of the Premises is damaged by fire or other casualty
occurring following the date hereof and prior to the Closing Date (and not
caused by the negligence of Purchaser, the Purchaser Representatives, and/or any
of the their affiliates), whether or not such damage affects a material part of
the Premises, then:

(i) if the estimated cost of repair or restoration is less than or equal to SIX
MILLION and 00/100 DOLLARS ($6,000,000), neither party shall have the right to
terminate this Agreement and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
said destruction or damage except as set forth in the next sentence. In such
event, Seller shall assign to Purchaser and Purchaser shall have the right to
make a claim for and to retain any casualty and rent loss insurance proceeds
received under the casualty insurance policies in effect with respect to the
Premises on account of said physical damage or destruction as shall be necessary
to perform repairs to the Premises and/or to rebuild the Premises to
substantially the same condition as it existed prior to the occurrence of such
fire or other casualty. Seller shall pay to Purchaser at Closing, or apply as a
credit towards the Purchase Price, an amount equal to the amount of any
deductible under such casualty insurance policy.

(ii) if the estimated cost of repair or restoration exceeds SIX MILLION and
00/100 DOLLARS ($6,000,000) or if the casualty is uninsured, Purchaser shall
have the option, exercisable within ten (10) Business Days after determination
by Seller that the repair cost exceeds SIX MILLION and 00/100 DOLLARS
($6,000,000) or that the casualty is uninsured, TIME BEING OF THE ESSENCE, to
terminate this Agreement by delivering written notice thereof to the other
party, whereupon the Deposit and the Income shall be returned to Purchaser,
subject to the terms and conditions of Section 4(g), and this Agreement shall be
deemed canceled and of no further force or effect, and neither party shall have
any further rights or liabilities against or to the other except for such
provisions which are expressly provided in this Agreement to survive the
termination hereof. The Closing Date shall be postponed as necessary to allow
Purchaser the ten (10) Business Day time period set forth earlier in this
Section 14(a)(ii). If a fire or other casualty described in this clause (ii)
shall occur, and Purchaser shall not have timely elected to terminate this
Agreement, then Purchaser and Seller shall consummate this transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of said destruction
or damage and, in such event, Seller shall assign to Purchaser and Purchaser
shall have the right to make a claim for and to retain any casualty insurance
proceeds received under the casualty insurance policies in effect with respect
to the Premises on account of said physical damage or destruction as shall be
necessary to perform repairs to the Premises and/or to rebuild the Premises to
substantially the same condition as it existed prior to the occurrence of such
fire or other casualty. Seller shall pay to Purchaser at Closing, or apply as a
credit towards the Purchase Price, an amount equal to the amount of any
deductible under such casualty insurance policy.

(b) The estimated cost to repair and/or restore, as contemplated in
subsection (a) above, shall be established by estimates obtained by Seller from
independent contractors, subject to Purchaser’s review and reasonable approval
of same and the provisions of Section 14(c) below.

(c) Any disputes under this Section 14 as to the cost of repair or restoration
shall be resolved by expedited arbitration before a single arbitrator acceptable
to both Seller and Purchaser in their reasonable judgment in accordance with the
rules of the American Arbitration Association, provided that, if Seller and
Purchaser fail to agree on an arbitrator within five (5) days after a dispute
arises, then either party may request the American Arbitration Association to
designate an arbitrator. Such arbitrator shall be an independent architect or
engineer having at least ten (10) years of experience in the construction of
office buildings similar to the Building in Washington, District of Columbia.
The determination of the arbitrator shall be conclusive and binding upon the
parties. The costs and expenses of such arbitrator shall be borne equally by
Seller and Purchaser.

(d) The provisions of this Section 14 shall survive Closing.



  15.   CONDEMNATION.

(a) If, prior to the Closing Date, any part of the Premises is taken (other than
a temporary taking that does not materially interfere in any material way with,
or materially cause a delay in, or materially increase the cost of Purchaser’s
intended development of the Property substantially in accordance with the
Architectural Plans), or if Seller shall receive an official notice from any
governmental authority, having eminent domain power over the Premises, of its
intention to take, by eminent domain proceeding, any part of the Premises (a
“Taking”), then:

(i) if such Taking involves a de minimis amount of the leased area of the
Premises, and does not materially adversely affect access to the Premises, or
cause the Premises to be in violation of applicable zoning laws or parking
requirements (which cannot be cured prior to, or in a reasonable time after
Closing), or materially interfere with, or materially cause a delay in, or
materially increase the cost of Purchaser’s intended development of the Property
substantially in accordance with the Architectural Plans, neither party shall
have any right to terminate this Agreement and the parties shall nonetheless
consummate this transaction in accordance with this Agreement (it being
understood that in the event that a portion of the Premises is taken, Seller
shall be relieved of its duty to convey the title to the portion of the parcel
so taken) without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of said Taking, provided, however,
that Seller shall, on the Closing Date (i) assign and remit to Purchaser, and
Purchaser shall be entitled to receive and keep, the net proceeds of any award
or other proceeds of such Taking which may have been collected by Seller as a
result of such Taking less the reasonable expenses incurred by Seller in
connection with such Taking, or (ii) if no award or other proceeds have been
collected, deliver to Purchaser an assignment of Seller’s right to any such
award or other proceeds which may be payable to Seller as a result of such
Taking and Purchaser shall reimburse Seller for the reasonable expenses incurred
by Seller in connection with such Taking.

(ii) if such Taking involves more than a de minimis of the leased area of the
Premises, or does materially adversely affect access to the Premises or parking
requirements, or materially interfere with, or materially cause a delay in, or
materially increase the cost of Purchaser’s intended development of the Property
substantially in accordance with the Architectural Plans, Purchaser and Seller
shall each have the option, exercisable within ten (10) Business Days after
receipt of notice of such Taking, TIME BEING OF THE ESSENCE, to terminate this
Agreement by delivering written notice thereof to the other party, whereupon the
Deposit and the Income shall be returned to Purchaser, subject to the terms and
conditions of Section 4(g), and this Agreement shall be deemed canceled and of
no further force or effect, and neither party shall have any further rights or
liabilities against or to the other except pursuant to the provisions of this
Agreement, which are expressly provided to survive the termination hereof. If a
Taking described in this clause (ii) shall occur and neither party hereunder
shall have timely elected to terminate this Agreement, then Purchaser and Seller
shall consummate this transaction in accordance with this Agreement (it being
understood that in the event that a portion of the Premises is taken, Seller
shall be relieved of its duty to convey the title to the portion of the parcel
so taken), without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of such Taking, provided, however,
that Seller shall, on the Closing Date, (i) assign and remit to Purchaser, and
Purchaser shall be entitled to receive and keep, the net proceeds of any award
or other proceeds of such Taking which may have been collected by Seller as a
result of such Taking less the reasonable expenses incurred by Seller in
connection with such Taking, or (ii) if no award or other proceeds shall have
been collected, deliver to Purchaser an assignment of Seller’s right to any such
award or other proceeds which may be payable to Seller as a result of such
Taking and Purchaser shall reimburse Seller for the reasonable expenses incurred
by Seller in connection with such Taking.

(b) Any disputes under this Section 15 as to whether the Taking involves more
than a de minimis amount of the rentable area of the Premises, or whether such
Taking materially adversely affects access to the Premises, or causes the
Premises to be in violation of applicable zoning laws or parking requirements,
or materially interferes with, or materially causes a delay in, or materially
increases the cost of Purchaser’s intended development of the Property
substantially in accordance with the Architectural Plans, shall be resolved by
expedited arbitration before a single arbitrator acceptable to both Seller and
Purchaser in their reasonable judgment in accordance with the rules of the
American Arbitration Association; provided that if Seller and Purchaser fail to
agree on an arbitrator within five days after a dispute arises, then either
party may request the American Arbitration Association to designate an
arbitrator. Such arbitrator shall be an independent architect having at least
ten (10) years of experience in the construction of office buildings similar to
the Building in Washington, District of Columbia. The determination of the
arbitrator shall be conclusive and binding upon both parties. The costs and
expenses of such arbitrator shall be borne equally by Seller and Purchaser.



  16.   BROKERS AND ADVISORS.

(a) Purchaser represents and warrants to Seller that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each an “Advisor”) in connection with this Agreement or the transactions
contemplated hereby, other than Transwestern, L.L.C., which shall be paid by
Seller pursuant to a separate written agreement. Purchaser hereby agrees to
indemnify, defend and hold Seller and the other Seller Related Parties harmless
from and against any and all claims, demands, causes of action, losses, costs
and expenses (including reasonable attorneys’ fees, court costs and
disbursements) arising from any claim for commission, fees or other compensation
or reimbursement for expenses made by any Advisor (other than Transwestern,
L.L.C.) engaged by or claiming to have dealt with Purchaser in connection with
this Agreement or the transactions contemplated hereby.

(b) Seller represents and warrants to Purchaser that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any Advisor in
connection with this Agreement or the transactions contemplated hereby, other
than Transwestern, L.L.C., which shall be paid by Seller as indicated in
Section 16(a) hereof. Seller hereby agrees to indemnify, defend and hold
Purchaser and its direct and indirect shareholders, officers, directors,
partners, principals, members, employees, agents, contractors and any successors
or assigns of the foregoing, harmless from and against any and all claims,
demands, causes of action, losses, costs and expenses (including reasonable
attorneys’ fees, court costs and disbursements) arising from any claim for
commission, fees or other compensation or reimbursement for expenses made by any
Advisor (other than Transwestern, L.L.C.) engaged by or claiming to have dealt
with Seller in connection with this Agreement or the transactions contemplated
hereby.

(c) The provisions of this Section 16 shall survive the termination of this
Agreement or the Closing.



  17.   TRANSFER TAXES AND RECORDING CHARGES; OTHER COSTS.

(a) At the Closing, Seller and Purchaser shall execute, acknowledge, deliver and
file all such returns as may be necessary to comply with any applicable city,
county or district conveyance or recordation tax laws and/or District of
Columbia real estate conveyance, transfer or recordation tax laws (collectively,
as the same may be amended from time to time, the “Transfer Tax Laws”). The
transfer taxes payable pursuant to the Transfer Tax Laws shall collectively be
referred to as the “Transfer Taxes”. On the Closing Date, Seller shall pay to
the appropriate party the Transfer Taxes payable under the Transfer Tax Laws, if
any, in connection with the consummation of the transactions contemplated by
this Agreement.

(b) Seller shall be responsible for (i) the costs of its legal counsel, advisors
and other professionals employed by it in connection with the sale of the
Premises, (ii) the Transfer Taxes described above, (iii) any filing or recording
fees relating to its obligations to remove Title Objections and (iv) one-half of
all escrow fees, including, without limitation, Escrow Agent fees.

(c) Purchaser shall be responsible for (i) the costs and expenses associated
with its due diligence, (ii) the costs and expenses of its legal counsel,
advisors and other professionals employed by it in connection with the purchase
of the Property, (iii) all premiums and fees for title examination and title
insurance and endorsements obtained and all related charges and survey costs in
connection therewith, (iv) all costs and expenses incurred in connection with
any financing obtained by Purchaser, including without limitation, loan fees,
mortgage recording taxes, fees and expenses in connection with the assignment of
Seller’s mortgage, financing costs and lender’s legal fees, (v) any recording
fees for documentation to be recorded in connection with the transactions
contemplated by this Agreement and (vi) one-half of all escrow fees, including,
without limitation, Escrow Agent fees.

(d) The provisions of this Section 17 shall survive the Closing.



  18.   DELIVERIES TO BE MADE ON THE CLOSING DATE.

(a) Seller’s Documents and Deliveries: On the Closing Date, if not previously
delivered to, or not in the possession or control of Purchaser, Seller shall
deliver or cause to be delivered to Purchaser and/or the Title Company (as
applicable) the following:

(i) A duly executed Special Warranty (the “Deed”) without covenants,
substantially in the form attached hereto as Exhibit 4;

(ii) A duly executed Bill of Sale in the form attached hereto as Exhibit 5
conveying the Personalty to Purchaser;

(iii) A duly executed certification as to Seller’s non-foreign status, if
appropriate, in the form attached hereto as Exhibit 3;

(iv) A letter to the tenants under the Leases in the form attached hereto as
Exhibit 6;

(v) The executed Tenant Estoppels and/or Seller Estoppels required in accordance
with Section 11(a)(i) above;

(vi) An owner’s affidavit (which need only be delivered to the Title Company) in
the form attached hereto as Exhibit 7;

(vii) Originals or, if unavailable, copies, of the Leases and Contracts then in
effect to the extent in Seller’s possession;

(viii) Originals or, if unavailable, copies, of the specifications, technical
manuals and similar materials for the Premises to the extent same are in
Seller’s, its management company’s, its engineer’s or its architect’s
possession;

(ix) Originals or, if unavailable, copies, of all permits (including all
applicable building permits), licenses and approvals relating to the ownership,
use or operation of the Premises, to the extent in Seller’s possession;

(x) Keys and combinations in Seller’s possession relating to the operation of
the Premises; and

(xi) The cash security deposits and letters of credit, if any, held by Seller as
security under the Leases to the extent provided for in, and pursuant to,
Section 10(d), but only to the extent the same have not been applied in
accordance with the Leases or returned to tenants and relate to tenants
occupying space in the Building on the Closing Date pursuant to Leases then in
effect (the “Transferred Security Deposits”);

(xii) A written assignment of all of Seller’s right, title and interest in and
to the TDR’s, if any, and other applicable development rights and entitlements
without representation, warranty or recourse, in the form attached hereto as
Exhibit 11;

(xiii) An assignment of the Architectural Plans and the architectural services
agreement between Seller (or an affiliate of Seller) and the architect who
prepared the Architectural Plans, in the form attached hereto as Exhibit 12;

(xiv) Any other document customarily required in connection with the
transactions contemplated by this Agreement.

Seller shall be deemed to have delivered the items set forth in clauses (vii),
(viii), (ix), and (x) above if the same are left in the Building management
office on the Closing Date.

(b) Purchaser’s Documents and Deliveries: On the Closing Date, Purchaser, shall
deliver or cause to be delivered to Seller the following:

(i) The balance of the Purchase Price (i.e., the Purchase Price less the Deposit
and the Income) payable at the Closing, as adjusted for apportionments under
Section 8, in the manner required under this Agreement;

(ii) Letter of Direction from Purchaser directing Escrow Agent to pay the
Purchase Price and all other amounts due at Closing, or thereafter in accordance
with the provisions of this Agreement, to Seller or any other person as Seller
shall designate; and

(iii) A letter in the form of Exhibit 8 attached hereto duly executed by
Purchaser, confirming that Purchaser is not acquiring the Property with the
assets of an employee benefit plan as defined in Section 3(3) of ERISA and, in
the event Purchaser is unable or unwilling to make such a representation,
Purchaser shall be deemed to be in default hereunder, and Seller shall have the
right to terminate this Agreement and to receive and retain the Deposit and the
Income; and

(iv) Any other documents required in connection with the transactions
contemplated by this Agreement, or reasonably required by the Title Company.

(c) Jointly Executed Documents: Seller and Purchaser shall, on the Closing Date,
each execute, acknowledge (as appropriate) and exchange the following documents:

(i) Any transfer tax returns required under any tax laws applicable to the
transactions contemplated herein.

(ii) An Assignment and Assumption of Leases and Contracts in the form attached
hereto as Exhibit 9;

(iii) A General Assignment and Assumption Agreement in the form attached hereto
as Exhibit 10;

(iv) The Preliminary Closing Statement; and

(v) Any other affidavit, document or instrument required to be delivered by
Seller or Purchaser pursuant to the terms of this Agreement.



  19.   CLOSING DATE.

(a) The closing of the transactions contemplated hereunder (the “Closing”) shall
occur at 12:00 p.m. (New York time) on or before February 16, 2007 (the
“Scheduled Closing Date”). Notwithstanding the foregoing, (i) Purchaser shall
have the right to adjourn the Scheduled Closing Date until February 20, 2007,
provided that Purchaser shall give Seller at least three (3) Business Days
advance notice, TIME BEING OF THE ESSENCE with regard to Purchaser’s obligation
to close on such date, and (ii) in the event that any condition precedent to
Closing contained in this Agreement has not been satisfied or waived in writing
as of the date of Closing, either Seller or Purchaser shall have the right to
adjourn the Scheduled Closing Date for any amount of time up to thirty
(30) days, provided that Seller shall give Purchaser at least five (5) Business
Days advance written notice of the new closing date after such adjournment.
Purchaser shall be obligated to close on the alternative date selected by
Seller, TIME BEING OF THE ESSENCE with regard to Purchaser’s obligation to close
on such date. The date on which the Closing shall actually occur, be it on the
Scheduled Closing Date, or the date Seller sets for the Closing if Seller shall
elect to adjourn the Scheduled Closing Date pursuant to the immediately
preceding sentence, Section 7, and/or Section 11, shall be referred to herein as
the “Closing Date”. TIME IS OF THE ESSENCE as to Purchaser’s obligation to close
on or before 12:00 p.m. (New York time) on the Closing Date.

(b) Any wire transfers of the Purchase Price, pursuant to Section 3(a), must be
received by Seller by 12:00 p.m. (New York time) on the Closing Date. TIME IS OF
THE ESSENCE as to Purchaser’s obligation to wire the funds to Seller (or, if
applicable, to Seller’s designated parties), and to close the transactions
contemplated hereunder on or before 12:00 p.m. (New York time) on the Closing
Date. The Closing shall occur at Seller’s option (a) at the offices of Seller’s
counsel, Paul, Hastings, Janofsky & Walker LLP, in Washington, District of
Columbia, (b) through the mail, or (c) through an escrow with the Title Company
on terms acceptable to the parties and customary for real estate closings in
Washington, District of Columbia, it being understood that if the Closing shall
occur through an escrow with the Title Company, neither Purchaser nor Seller nor
their respective counsel need be physically present at the Closing so long as
(i) all documents described in Section 18 or elsewhere herein that are required
to be delivered at Closing are fully executed, delivered in escrow and available
on the date of Closing, (ii) any authorized signatory of the affected party is
available either in person or by telephone and facsimile at Closing, and
(iii) all necessary Closing funds have been wire transferred to the Escrow Agent
on or prior to Closing.



  20.   NOTICES.

All notices, demands, requests or other communications (collectively, “Notices”)
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, or (b) national overnight delivery service, or (c) facsimile or
other electronic transmission (provided that a copy shall be sent by method (a),
(b), or (d) by the next Business Day, by a national overnight delivery service
or personal delivery), or (d) personal delivery, addressed as follows:

If to Seller:

c/o Joss Realty Partners, LLC
230 Park Avenue
Suite 1831
New York, New York 10169
Attn: Steve Klein
Telephone: 212-672-2026
Facsimile: 212-672-2020

with copy to:

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York 10022
Attn: Peter Olsen, Esq.
Telephone: 212 318-6550
Facsimile: 212 318-6936

If to Purchaser:

c/o Republic Property Trust
1280 Maryland Avenue, SW
Suite 280
Washington, DC 20024
Attn: Gary R. Siegel, Esq.
Telephone: 202-863-0300
Facsimile: 202-863-4049

with copy to:

Glazer, Winston, Honigman, Ellick
5301 Wisconsin Avenue, NW
Suite 740
Washington, DC 20015
Attn: Steven M. Glazer, Esq.
Telephone: 202-537-5500
Facsimile: 202-537-5505

If to Escrow Agent or Title Company:

Commonwealth Land Title Insurance Company
c/o LandAmerica Commercial Settlements
1015 15th Street, N.W.
Washington, D.C. 20003
Attn: Sarah Webb
Telephone: 202-737-4747
Facsimile: 202-737-4108

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date when sent as
indicated on the return receipt, or the receipt of the national overnight
delivery service or personal delivery service. Any Notice sent by facsimile
transmission shall be deemed given when received as confirmed by the telecopier
electronic confirmation receipt (if followed by overnight delivery service as
provided above). A Notice may be given either by a party or by such party’s
attorney. Seller or Purchaser may designate, by not less than five (5) Business
Days’ notice given to the others in accordance with the terms of this
Section 20, additional or substituted parties to whom Notices should be sent
hereunder. All Notices delivered after 5:00 p.m. (New York time) shall be deemed
delivered on the next Business Day. The attorneys for the respective parties
shall have the authority to deliver notices on behalf of their respective
clients.



  21.   DEFAULT BY PURCHASER OR SELLER.

(a) If Purchaser defaults in the payment of the Purchase Price or if Purchaser
shall default in the performance of any of its other material obligations to be
performed on or before the Closing Date and other than with respect to the
payment of any amounts set forth in this Agreement Purchaser fails to correct
such default within two (2) Business Days after notice from Seller (but no such
notice and cure period shall extend or postpone the Closing Date), Seller’s sole
remedy by reason thereof shall be to terminate this Agreement and, upon such
termination, Seller shall be entitled to retain the Deposit and the Income as
liquidated damages for Purchaser’s default hereunder, it being agreed that the
damages by reason of Purchaser’s default are difficult, if not impossible, to
ascertain, and thereafter Purchaser and Seller shall have no further rights or
obligations under this Agreement except for those that are expressly provided in
this Agreement to survive the termination hereof. If Seller validly terminates
this Agreement pursuant to a right given to it hereunder and Purchaser takes any
action which interferes with Seller’s ability to (i) retain the Deposit and/or
the Income and/or (ii) sell, exchange, transfer, lease, dispose of or finance
the Premises or take any other actions with respect thereto (including, without
limitation, the filing of any lis pendens or other form of attachment against
the Premises), then the named Purchaser (and any permitted assignee of
Purchaser’s interest hereunder) shall also be liable for all loss, cost, damage,
liability or expense (including, without limitation, reasonable attorneys’ fees,
court costs and disbursements and consequential damages) incurred by Seller by
reason of such action to contest by Purchaser.

(b) If (x) Seller defaults in any of its material obligations to be performed on
the Closing Date or (y) Seller materially defaults in the performance of any of
its obligations to be performed prior to the Closing Date and, with respect to
any default under this clause (y) only, such default caused actual material
damages to Purchaser and continues for ten (10) Business Days after written
notice to Seller, Purchaser as its sole remedy by reason thereof (in lieu of
prosecuting an action for damages or proceeding with any other legal course of
conduct, the right to bring such actions or proceedings being expressly and
voluntarily waived by Purchaser, to the extent legally permissible, following
and upon advice of counsel) shall have the right, subject to the other
provisions of this Section 21(b), (i) to seek to obtain specific performance of
Seller’s obligations hereunder (it being expressly acknowledged by Purchaser
that the remedy of specific performance is an appropriate remedy in the event of
a default by Seller under this Agreement), provided that any action for specific
performance shall be commenced within thirty (30) days after such default, or
(ii) to receive a return of the Deposit and the Income (subject to the terms and
conditions of Section 4(g)), plus reimbursement from Seller of Purchaser’s
Actual Cost, such Actual Costs not to exceed $75,000, and terminate this
Agreement, it being understood that if Purchaser fails to commence an action for
specific performance within thirty (30) days after such default, Purchaser’s
sole remedy shall be to receive a return of the Deposit and the Income (subject
to the terms and conditions of Section 4(g)), receive from Seller up to $75,000
in reimbursement of Actual Costs, and terminate this Agreement. Upon such return
and delivery of the Deposit, the Income, and Actual Costs (up to the $75,000
maximum) owing, this Agreement shall terminate and neither party hereto shall
have any further obligations hereunder except for those that are expressly
provided in this Agreement to survive the termination hereof. Purchaser shall
have no right to seek specific performance if Seller shall be prohibited from
performing its obligations hereunder by reason of any law, regulation or other
legal requirement applicable to Seller.

(c) In the event either party hereto is required to employ an attorney because
any litigation arises out of this Agreement between the parties hereto, the
non-prevailing party shall pay the prevailing party all reasonable fees and
expenses, including attorneys’ fees and expenses, incurred in connection with
such litigation.

(d) The provisions of this Section 21 shall survive the termination hereof.



  22.   1031 EXCHANGE.

Seller may effect a tax-free exchange (each, an “Exchange”) in accordance with
Section 1031 of the Internal Revenue Code of 1986, as amended, which Exchange
will involve an exchange of another property or properties, and the Premises, so
long as same does not postpone the Closing Date. Purchaser agrees to accommodate
Seller by participating in the Exchange provided that (a) Purchaser shall not
incur any cost, expense or liability in connection with Seller’s Exchange,
(b) Seller shall indemnify, defend and hold Purchaser harmless from and against
any and all cost, loss, liability and expenses arising out of or in connection
with Seller’s Exchange, (c) such Exchange is carried out in accordance with all
applicable laws and all documentation concerning the Exchange shall be
reasonably satisfactory to Purchaser and its attorneys, (d) such Exchange does
not adversely affect Purchaser in any material respect, regarding the terms and
conditions of the transaction, and (f) such Exchange does not have an adverse
effect on title set forth in this Agreement. The terms and provisions of this
Section 22 shall survive the Closing.



  23.   MISCELLANEOUS.

(a) Whenever in this Agreement it is provided that Purchaser’s successors and/or
transferees and/or assignees shall have any rights or obligations, such phrase
shall be deemed to include all designees of Purchaser as well as all of the
transferees, successors and assigns of Purchaser and such designees.

(b) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and together constitute one and the same instrument. A
facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto, and an executed copy of this Agreement may be
delivered by one or more parties hereto by facsimile or similar instantaneous
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes as of the date hereof.

(c) Any consent or approval to be given hereunder (whether by Seller or
Purchaser) shall not be effective unless the same shall be given in advance of
the taking of the action for which consent or approval is requested and shall be
in writing. Except as otherwise expressly provided herein, any consent or
approval requested of Seller or Purchaser may be withheld by Seller or Purchaser
in its sole and absolute discretion.

(d) The following provisions govern any actions for indemnity under this
Agreement. Promptly after receipt by an indemnitee of notice of any claim, such
indemnitee will, if a claim in respect thereof is to be made against the
indemnitor, deliver to the indemnitor written notice thereof and the indemnitor
shall have the right to participate in and, if the indemnitor agrees in writing
that it will be responsible for any costs, expenses, judgments, damages, and
losses incurred by the indemnitee with respect to such claim, to assume the
defense thereof, with counsel mutually satisfactory to the parties; provided,
however, that an indemnitee shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnitee, if the indemnitee reasonably
believes that representation of such indemnitee by the counsel retained by the
indemnitor would be inappropriate due to actual or potential differing interests
between such indemnitee and any other party represented by such counsel in such
proceeding. The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any liability that it may have to any
indemnitee other than under this indemnity. If an indemnitee settles a claim
without the prior written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent.

(e) Escrow Agent is hereby designated the “real estate reporting person” for
purposes of Section 6045 of Title 26 of the United States Code and Treasury
Regulation 1.6045-4 and any instructions or settlement statement prepared by
Escrow Agent shall so provide. Upon the consummation of the transaction
contemplated by this Agreement, Escrow Agent shall file Form 1099 information
return and send the statement to Seller as required under the aforementioned
statute and regulation. Seller and Purchaser shall promptly furnish their
federal tax identification numbers to Escrow Agent and shall otherwise
reasonably cooperate with Escrow Agent in connection with Escrow Agent’s duties
as real estate reporting person.

(f) In no event shall any officer, director, limited partner, member,
shareholder, agent or employee of Purchaser or Seller or its respective partners
be personally liable for any of the obligations of Purchaser or Seller,
respectively, under this Agreement or otherwise.

(g) This Agreement contains all of the terms agreed upon between Seller and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between Seller
and Purchaser are merged into this Agreement.

(h) This Agreement may not be changed, modified or terminated, except by an
instrument executed by Seller and Purchaser.

(i) No waiver by either party of any failure or refusal by the other party to
comply with its obligations shall be deemed a waiver of any other or subsequent
failure or refusal to so comply. Either party may waive any of the terms and
conditions of this Agreement made for its benefit provided such waiver is in
writing and signed by the party waiving such term or condition.

(j) If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law.

(k) The headings of the various sections of this Agreement have been inserted
only for the purposes of convenience and are not part of this Agreement and
shall not be deemed in any manner to modify, explain, expand or restrict any of
the provisions of this Agreement.

(l) This Agreement shall be governed by the laws of the District of Columbia
without giving effect to conflict of laws principles thereof.

(m) This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon Seller and Purchaser and their
respective successors and permitted assigns, provided, however, that none of the
representations or warranties made by Seller hereunder shall inure to the
benefit of any person or entity that may succeed to Purchaser’s interest in the
Property or this Agreement after the Closing Date.

(n) Purchaser shall not assign or otherwise transfer this Agreement or any of
its rights or obligations hereunder or any of the direct or indirect ownership
interests in Purchaser, without first obtaining Seller’s prior written consent
thereto, provided, however, that the Purchaser named herein shall have the
one-time right to assign this Agreement to a Controlled Affiliate (as defined
below) without the consent of Seller. Any such assignment shall be conditioned
upon Purchaser delivering to Seller an executed original of the assignment and
assumption agreement wherein the assignee assumes all of the obligations of the
Purchaser named herein and proof reasonably satisfactory to Seller that the
assignee constitutes a “Controlled Affiliate”. An assignment or transfer of this
Agreement shall not relieve the Purchaser named herein of any of its obligations
hereunder which accrued prior to the date of such assignment, nor any of the
obligations contained in Section 4. Notwithstanding the foregoing, under no
circumstances shall Purchaser have the right to assign this Agreement to any
person or entity owned or controlled by an employee benefit plan if Seller’s
sale of the Property to such person or entity would, in the reasonable opinion
of Seller’s ERISA advisors or consultants, create or otherwise cause a
“prohibited transaction” under ERISA. If Purchaser assigns this Agreement or
transfers any ownership interest in Purchaser, and such assignment or transfer
would make the consummation of the transaction hereunder a “prohibited
transaction” under ERISA and necessitate the termination of this Agreement then,
notwithstanding any contrary provision which may be contained herein, Seller
shall have the right to terminate this Agreement.

(o) Neither this Agreement nor any memorandum hereof may be recorded without
first obtaining Seller’s prior written consent thereto which may be withheld in
Seller’s sole discretion.

(p) This Agreement is an agreement solely for the benefit of Seller and
Purchaser (and their permitted successors and/or assigns). No other person,
party or entity shall have any rights hereunder nor shall any other person,
party or entity be entitled to rely upon the terms, covenants and provisions
contained herein.

(q) The parties hereto agree to submit to personal jurisdiction in the District
of Columbia in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in the District of Columbia.

(r) SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN
CONNECTION WITH, OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.

(s) The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction which is that
any ambiguities are to be resolved against the drafting party, shall not be
employed in the interpretation of this Agreement or any exhibits, schedules or
amendments hereto.

(t) Seller and Purchaser each agree to take such further steps, and deliver such
further documents, as are reasonably necessary in order to implement the
transactions contemplated hereby, including the execution and delivery of
supplemental escrow instructions to the extent reasonably requested by the
Escrow Agent. Notwithstanding the foregoing, neither party shall have any
obligations to take and such steps or execute or deliver any such further
documents if the same would be inconsistent in any material respect with the
rights and obligations of the parties contemplated by this Agreement.

(u) Each party hereto hereby acknowledges and agrees that is has consulted legal
counsel in connection with the negotiation of this Agreement and that it has
bargaining power equal to that of the other parties hereto in connection with
the negotiation and execution of this Agreement. Accordingly, the parties hereto
agree the rule of contract construction to the effect that an agreement shall be
construed against the draftsman shall have no application in the construction or
interpretation of this Agreement.

(v) Prior to the Closing Date, the obligations of Seller under this Agreement or
directly or indirectly arising out of this Agreement shall be limited solely to
Seller’s interest in the Property (including all rents, profits and proceeds
thereof), and neither Purchaser nor any one else claiming by or through
Purchaser shall have any claim against any other asset of Seller or any other
person. The provisions of this Section 23(v) are in addition to, and not in
substitution of, any other limitations on the liability of Seller set forth in
this Agreement.

(w) Acceptance by Purchaser at Closing of the Deed shall constitute an
acknowledgment by Purchaser of full performance by Seller of all of Seller’s
obligations under this Agreement, except for the obligations of Seller which are
expressly provided in this Agreement to survive Closing. Any of Purchaser’s
obligations under this Agreement that are expressly provided in this Agreement
to survive Closing or that shall possibly imply performance or observance after
the Closing Date shall survive Closing and delivery of the Deed, notwithstanding
any presumption to the contrary.

(x) The parties hereto acknowledge and agree that, except as otherwise provided
in this Agreement, TIME IS OF THE ESSENCE for the performance of all actions
(including, without limitation, the giving of notices, the delivery of documents
and the funding of money) required or permitted to be taken by Purchaser only
under this Agreement. Subject to Section 19 hereof, whenever action must be
taken (including, without limitation, the giving of notice, the delivery of
documents or the funding of money) by Purchaser under this Agreement, prior to
the expiration of, by no later than or on a particular date, such action must be
completed by 5:00 p.m. (New York time) on such date.

(y) Pursuant to Section 42-608(b) of the District of Columbia Code, Purchaser is
hereby advised by Seller that the characteristic of the soil of the Land as
described by the Soil Conservation Service of the United States Department of
Agriculture in the Soil Survey of the District of Columbia published in 1976, as
the same may be amended from time to time, and as shown on the Soil Maps of the
District of Columbia at the back of that publication, is urban land. For further
information, Purchaser can contact a soil testing laboratory, the District of
Columbia Department of Environmental Services, or the Soil Conservation Service
of the United States Department of Agriculture. The foregoing is given pursuant
to District of Columbia statutory requirements and does not constitute either
(i) a representation of warranty by Seller as to soil characteristic and
condition, or (ii) a limitation on Purchaser’s right to inspect and study the
soil characteristic and condition pursuant to this Agreement.

(z) In accordance with the District of Columbia Underground Facilities
Protection Act, as amended (D.C. Code Sections 34-2701 et seq.), Purchaser shall
be solely responsible for providing any notifications required therein prior to
performing any excavation on the Land pursuant to this Agreement, and any work
performed by or on behalf of Purchaser at the Premises pursuant to this
Agreement shall be strictly in accordance with such Act. Purchaser hereby
indemnifies Seller against and holds Seller harmless from any and all loss,
damages (other than indirect and consequential damages), risk, expense, claims
and liabilities (including, but not limited to, reasonable attorneys’ fees and
costs and reasonable expert fees and costs) suffered or incurred by Seller on
account of a violation by Purchaser of the foregoing requirements.

(aa) In accordance with the requirements of the District of Columbia Underground
Storage Tank Management Act of 1990, as amended by the District of Columbia
Underground Storage Tank Management Act of 1990 Amendment Act of 1992 (D.C. Code
Section 8-113.1 et seq.) and the D.C. Underground Storage Tank Regulations, 20
DCMR Chapters 55-70, Seller has knowledge, and has informed Purchaser, that,
during Seller’s ownership of the Premises, no underground storage tanks were
removed from the Property. The foregoing is given pursuant to District of
Columbia statutory and regulatory requirements and does not constitute either
(i) a representation of warranty by Seller as to the presence or removal of
underground storage tanks, or (ii) a limitation on Purchaser’s right to inspect
and study the environmental condition of the Premises pursuant to Section 4 of
this Agreement. Information pertaining to underground storage tanks and
underground storage tank removals of which the District of Columbia Government
has received notification may be on file with the Department of Health,
Environmental Health Administration, Underground Storage Tanks Division.

(bb) Audited Income Statement. For a period of one (1) year after Closing,
Seller shall, at Purchaser’s sole cost and expense and at no cost or expense to
Seller, (i) reasonably cooperate with Purchaser in the preparation by Purchaser
of an audited income statement for the Property (“Audited Income Statement”) by
providing to Purchaser and Purchaser’s accountants reasonable access to Seller’s
financial records in Seller’s or Seller’s accountants’ possession or control
relating to the Property, and (ii) respond (and instruct its accountants to
respond), at Purchaser’s expense, to any questions that Purchaser may reasonably
have concerning (and which are required in connection with) the audit of such
books and records, provided that (A) Purchaser hereby agrees that all
information provided to Purchaser and Purchaser’s accountants shall be provided
without recourse, representation or warranty whatsoever, express or implied,
with respect to this paragraph (bb), (B) under no circumstances shall Purchaser
or Purchaser’s accountants be entitled to review any appraisals relating to the
Property, any internal financial audits relating to the Property, or any other
information relating to the Property that is subject to attorney-client
privilege, and (C) prior to Seller providing information or access to
information, Purchaser shall deliver an unconditional release and indemnity, in
a form reasonably acceptable to Seller, releasing all Seller Related Parties
from any claims and obligations related to matters arising from the provision
of, or, giving access to, information provided pursuant to this paragraph
(bb) and indemnifying and holding harmless all Seller Related Parties from any
claims arising from, or in connection with, the provision of, or giving access
to, such information provided pursuant to this paragraph (bb), together with a
covenant by Purchaser that it will not commence or maintain any legal
proceedings with respect to any Seller Related Parties based on matters arising
from the provision of, or, giving access to, information pursuant to this
paragraph (bb) (such release, indemnity and covenant being distinguished from
matters based on Seller’s failure to comply with this paragraph (bb) or any
other provision of this Agreement, which Purchaser expressly does not waive or
relinquish except as provided in other provisions of this Agreement). Nothing in
this paragraph shall create an obligation for Seller to either prepare, or cause
to be prepared, financial records.

(cc) The provisions of this Section 23 shall survive the Closing or the
termination hereof.



  24.   TAX REDUCTION PROCEEDINGS.

Seller has filed a protest or reduction proceeding (the “Tax Protest”) affecting
real estate taxes assessed against the Property for the fiscal year October 1,
2006 to September 30, 2007 (the “Current Tax Year”) with respect to and shall
not withdraw, settle or otherwise compromise any Tax Protest for the Current Tax
Year or any prior fiscal period without the prior consent of Purchaser. At the
Closing, Seller shall assign its interest in the Tax Protest (other than its
right to receive its share of any net refund resulting therefrom as hereinafter
set forth) to Purchaser. From and after the Closing, Seller shall reasonably
cooperate with Purchaser, and Seller shall instruct its tax certiorari counsel
to cooperate with Purchaser, in connection with the prosecution of any Tax
Protest with respect to the Property for the Current Tax Year. Without limiting
the foregoing, from and after the Closing Date, Seller shall make its books and
records relating to the Property available, upon reasonable prior written notice
and during reasonable business hours to Purchaser and Purchaser’s tax certiorari
counsel in connection with any such Tax Protest. The net amount of any tax
refunds (after deducting therefrom (i) any and all amounts payable to tenants,
(ii) the fees and expenses paid or payable to the attorneys handling such tax
reduction application and any proceedings related thereto, and (iii) any other
customary expenses incurred in connection with such Tax Protest) with respect to
any portion of the Property for a tax period in which the Closing Date occurs
shall be apportioned between Seller and Purchaser as of the day preceding the
Closing Date and, in the case of a tax refund, paid to Seller within ten (10)
days from receipt of such refund. If, in lieu of a tax refund, a tax credit is
received, then within ten (10) days after receipt by Seller or Purchaser, as the
case may be, of evidence of the actual amount of such tax credit, the tax credit
apportionment shall be readjusted between Seller and Purchaser. Promptly after
application by Purchaser of the amount of such tax credit against taxes next due
and payable, Purchaser shall deliver to Seller an amount equal to Seller’s share
of the tax credit (net of Seller’s share of (i) any and all amounts payable to
tenants, (ii) the fees and expenses paid or payable to the attorneys handling
such tax reduction application and any proceedings related thereto, and
(iii) any other customary expenses incurred in connection with such Tax
Protest). Subject to the rights of third parties, if any, all refunds for prior
tax years belong solely to Seller and, upon receipt by Purchaser or its
successors or assigns, same shall be immediately paid to, or as directed in
writing by, Seller. Any sums received by Purchaser to which Seller is entitled
shall be held in trust for Seller on account of said tax refund, and Purchaser
shall remit to Seller any such sums received by Purchaser to which Seller is
entitled within five (5) business days after receipt thereof. The provisions of
this Section 24 shall survive the Closing Date.



  25.   PROPERTY CONVEYED “AS IS” AND DISCLAIMER OF REPRESENTATIONS AND
WARRANTIES.

(a) Notwithstanding anything contained herein to the contrary, it is understood
and agreed that except as specifically set forth in Section 13(a) above, Seller
has not made and does not make any warranty or representation regarding the
truth, accuracy, content, completeness, or suitability for any purpose, of the
Confidential Information or the source(s) thereof. Seller has not undertaken any
independent investigation as to truth, accuracy, content, completeness, or
suitability for any purpose, of the Confidential Information, and Purchaser
shall not have any recourse against Seller or any of the other Exculpated
Parties (defined below) in the event of any errors therein or omissions
therefrom. Purchaser further expressly acknowledges that, except as expressly
set forth in Section 13(a) above, neither Seller, nor any person acting on
behalf of Seller, nor any person or entity which prepared or provided any of the
materials reviewed by Purchaser in conducting its due diligence, nor any direct
or indirect officer, director, partner, shareholder, employee, agent,
representative, accountant, advisor, attorney, principal, affiliate, consultant,
contractor, successor or assign of any of the foregoing parties (Seller, and all
of the other parties described in the preceding portions of this sentence (other
than Purchaser) shall be referred to herein collectively as the “Exculpated
Parties”) has made, and is not now making, and Seller specifically disclaims,
any warranties, representations or guaranties of any kind or character, express
or implied, oral or written, past, present or future, with respect to (i) the
Leases, (ii) the Contracts, (iii) the Personalty, (iv) the Premises, (v) the
value, financial condition of, the revenues and expenses generated by, or
associated with, the Premises or otherwise relating to the Premises,
(vi) matters of title, (vii) environmental matters relating to the Premises or
any portion thereof, (viii) geological conditions, including, without
limitation, subsidence, subsurface conditions, water table, underground water
reservoirs, limitations regarding the withdrawal of water and earthquake faults
and the resulting damage of past and/or future earthquakes, (ix) whether, and to
the extent to which, the Premises or any portion thereof is affected by any
stream (surface or underground), body of water, flood prone area, flood plain,
floodway or special flood hazard, (x) drainage, (xi) soil conditions, including
the existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (xii) the availability of any utilities to the Premises or any
portion thereof including, without limitation, water, sewage, gas and electric,
(xiii) the usages of adjoining property, (xiv) access to the Premises or any
portion thereof, (xv) the compliance with the plans and specifications of the
Premises, (xvi) the size, location, age, use, design, quality, description,
suitability, structural integrity, operation, or physical condition of the
Premises or any portion thereof, (xvii) any liens, encumbrances, rights or
claims on or affecting or pertaining to the Premises or any part thereof,
(xviii) the compliance of the Premises with Environmental Laws (defined below),
or the presence of Hazardous Substances (defined below) in or on, under or in
the vicinity of the Premises, (xix) the condition or use of the Premises or
compliance of the property with any or all past, present or future federal,
state or local ordinances, rules, regulations or laws, building, fire or zoning
ordinances, codes or other similar laws, regulations and rules applicable to the
Premises, or the compliance by the Premises therewith, (xx) the existence or
non-existence of underground storage tanks, (xxi) any other matter affecting the
stability or integrity of the Premises, (xxii) the potential for further
development of the Premises, (xxiii) the existence of vested land use, zoning or
building entitlements affecting the Premises, (xxiv) the merchantability of the
Premises or fitness of the Premises for any particular purpose (Purchaser
affirming that Purchaser has not relied on Seller’s skill or judgment to select
or furnish the Premises for any particular purpose, and that Seller makes no
warranty that the Premises is fit for any particular purpose), (xxv) tax
consequences or (xxvi) the transactions contemplated by this Agreement.

(b) Purchaser hereby acknowledges that, except for the representations expressly
set forth in Section 13(a), Purchaser has not relied upon, and will not rely
upon, either directly or indirectly, any information, representation or warranty
of Seller or any of the other Exculpated Parties, and further acknowledges that
no such representations or warranties have been made. Purchaser represents that
it is a knowledgeable, experienced and sophisticated purchaser of real estate,
and that it is relying solely on its own expertise and that of Purchaser’s
consultants as well as Seller’s representations set forth in Section 13(a) in
purchasing the Premises. Purchaser shall rely solely on its own independent
investigation (as well as Seller’s representations set forth in Section 13(a))
and inspection of the Premises, and shall conduct such inspections and
investigations of the Premises as Purchaser deems necessary. Upon Closing,
except for Seller’s representations set forth in Section 13(a) to the extent
they survive the Closing and have not become null and void in accordance
Section 13(b), Purchaser shall assume the risk that adverse matters, including,
but not limited to, adverse physical and environmental conditions, may not have
been revealed by Purchaser’s inspections and investigations. Purchaser
acknowledges and agrees that upon Closing, Seller shall sell and convey to
Purchaser and Purchaser shall accept the Premises “as is, where is”, with all
faults, except for Seller’s representations set forth in Section 13(a) to the
extent they survive the Closing and have not become null and void in accordance
Section 13(b). Purchaser further acknowledges and agrees that there are no oral
agreements, warranties or representations, collateral to or affecting the
Premises by Seller or any of the other Exculpated Parties. Seller is not liable
or bound in any manner by any oral or written statements, representations, or
information pertaining to the Premises furnished by any real estate broker,
agent, employee, servant or other person, unless the same are specifically set
forth or referred to herein. Purchaser acknowledges that the Purchase Price
reflects the “as is” nature of this sale and any faults, liabilities, defects or
other adverse matters that may be associated with the Premises. Purchaser has
fully reviewed the disclaimers and waivers set forth in this Agreement with its
counsel and understands the significance and effect thereof.

(c) From and after Closing, Purchaser agrees for itself and for its heirs,
successors and assigns, to waive all of its rights under this Agreement (if any)
and any Environmental Laws to require Seller to remediate or “clean up” the
Premises, including without limitation, Purchaser’s rights under CERCLA or any
analogous state laws. Purchaser acknowledges having inspected the Premises,
having observed its physical characteristics and existing conditions and having
had the opportunity to conduct such investigation and study on and of said
property and adjacent areas as it deems necessary and hereby waives any and all
objections to or complaints regarding (including, but not limited to, federal,
state or common law based actions and any private right of action under state
and federal law to which the Premises is or may be subject, including, but not
limited to, CERCLA and RCRA) physical characteristics and existing conditions,
including, without limitation, structural and geologic conditions, subsurface
soil and water conditions and solid and hazardous waste and Hazardous Substances
on, under, adjacent to or otherwise affecting the Premises. Purchaser further
hereby assumes the risk of changes in applicable laws and regulations relating
to past, present and future environmental conditions on the Premises and the
risk that adverse physical characteristics and conditions, including, without
limitation, the presence of Hazardous Substances or other contaminants, may not
have been revealed by its investigation. "Environmental Laws” shall mean any
federal, state or local statute, regulation or ordinance or rule of common law
or any judicial, administrative or arbitral decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, in any way relating to
the protection of the environment, including, inter alia, any hazardous
materials, petroleum or any fraction thereof, drinking water, groundwater,
wetlands, landfills, open dumps, outdoor air quality, indoor air quality,
microbial matter, mycotoxins, storage tanks, underground storage tanks, solid
waste, waste water, storm water runoff, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes, and regulations, order, decrees, permits, licenses and deed
restrictions now or hereafter promulgated thereunder, and amendments and
successors to such statutes and regulations as may be enacted and promulgated
from time to time: (i) the Comprehensive Environmental Response, Compensation
and Liability Act (codified in scattered sections of 26 U.S.C., 33 U.S.C.,
42 U.S.C. and 42 U.S.C. Section 9601 et seq.) (“CERCLA”); (ii) the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) (“RCRA”);
(iii) the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et
seq.); (iv) the Toxic Substances Control Act (15 U.S.C. Section 2061 et seq.);
(v) the Clean Water Act (33 U.S.C. Section 1251 et seq.); (vi) the Clean Air Act
(42 U.S.C. Section 7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C.
Section 349, 42 U.S.C. Section 201 and Section 300f et seq.); (viii) the
National Environmental Policy Act (42 U.S.C. Section 4321 et seq.); (ix) the
Superfund Amendments and Reauthorization Act of 1986 (codified in scattered
sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); (x) Title III of the
Superfund Amendment and Reauthorization Act (40 U.S.C. Section 1101 et seq.);
(xi) the Uranium Mill Tailings Radiation Control Act (42 U.S.C. Section 7901 et
seq.); (xii) the Occupational Safety & Health Act (29 U.S.C. Section 651 et
seq.); (xiii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
Section 136 et seq.); (xiv) the Noise Control Act (42 U.S.C. Section 4901 et
seq.); (xv) the Emergency Planning and Community Right to Know Act (42 U.S.C.
Section 1100 et seq.); and (xvi) the Oil Pollution Act of 1990 (33 U.S.C. 2701
et seq.), and (xvii) any analogous present or future state or local statutes or
laws. “Hazardous Substances” shall mean any hazardous, toxic or dangerous waste,
substance or material, pollutant or contaminant, as defined for purposes of the
CERCLA (defined below), or the RCRA (defined below), or any other federal, state
or local law, ordinance, rule or regulation applicable to the Premises, or any
substance which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous, or any substance
which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), radon gas, urea formaldehyde, asbestos, lead,
or electromagnetic waves.

(d) Purchaser acknowledges and agrees that the Purchaser Price has been
negotiated to take into account that the Premises is being sold pursuant to the
provisions of this Section 25 and that Seller would have charged a higher
purchase price if the provisions of this Section 25 were not agreed upon by
Purchaser.

(e) The provisions of this Section 25 shall survive the Closing or any
termination of this Agreement.

[SIGNATURE PAGE TO FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

SELLER:

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company

         
By:
  /s/ Steve Klein  
     

 
  Name: Steve Klein
Title:  
Authorized Person



    PURCHASER:

REPUBLIC 20th STREET LLC,
a Delaware limited liability company

         
By:
  /s/ Gary R. Siegel  
     

 
  Name: Gary R. Siegel
Title:  
Chief Operating Officer
 
       

2

AGREED TO SOLELY WITH RESPECT

TO THE ESCROW PROVISIONS OF
SECTION 5 AND THE REAL ESTATE
REPORTING PERSON PROVISIONS OF
SECTION 23(E) HEREOF:

COMMONWEALTH LAND TITLE INSURANCE COMPANY

     
By:
  /s/ Sarah Eckert Webb
 
   
 
  Name: Sarah Eckert Webb
Title: Vice President

3

SCHEDULE A

Definitions

1. "Actual Cost” shall have the meaning given to such term in Section 13(e)
hereof.

2. "Additional Rent” shall have the meaning given to such term in
Section 8(a)(i) hereof.

3. "Advisor” shall have the meaning given to such term in Section 16(a) hereof.

4. "Agreement” shall have the meaning given to such term in Preamble hereof.

5. "Agreement Confidential Information” shall have the meaning given to such
term in Section 4(f) hereof.

6. "Apportionment Date” shall have the meaning given to such term in
Section 8(a) hereof.

7. "Architect” shall have the meaning given to such term in Section 2(a).

8. "Architect Agreement” shall have the meaning given to such term in
Section 2(a).

9. "Architectural Plans” shall have the meaning given to such term in Section
2(a) hereof.

10. "Base Amount” shall have the meaning given to such term in Section 13(c)
hereof.

11. "Building” shall have the meaning given to such term in the Recitals hereof.

12. "Business Day” shall mean a day other than Saturday, Sunday or any day on
which commercial banks in New York, New York are authorized or obligated to
close. In the event any period would begin or expire, or any action is required
to be taken by any party hereunder, on a day that is not a Business Day, such
period will be deemed to commence or expire or the action will not be required
to be taken, as the case may be, until the next Business Day.

13. "CERCLA” shall have the meaning given to such term in Section 25(c) hereof.

14. "Closing” shall have the meaning given to such term in Section 19(a) hereof.

15. "Closing Date” shall have the meaning given to such term in Section 19(a)
hereof.

16. "Commitment” shall have the meaning given to such term in Section 7(a)(i)
hereof.

17. "Confidential Information” shall have the meaning given to such term in
Section 4(f) hereof.

18. “Construction Management Agreement” means that certain Agreement and General
Conditions of Contract for Construction between Seller and Construction Manager,
dated January 18, 2007 together with that certain Letter of Intent regarding
construction services between Seller and Construction Manager, dated January 9,
2007 and revised January 17, 2007.

“Construction Manager” means Jones Lang LaSalle Construction, Limited
Partnership.

19. "Contracts” shall have the meaning given to such term in Section 2(a)
hereof.

20. "Controlled Affiliate” shall mean any entity (i) controlled by Republic
Property Trust, and (ii) the majority of the beneficial interests in which are
owned, directly or indirectly, by Republic Property Trust in each case as of the
date of the assignment and the Closing Date.

21. "Controlled by” means the power and authority to direct the business and
affairs of the assignee by reason of the ownership of a majority of the
beneficial interests in such assignee, by contract or otherwise.

22. "Damages” shall have the meaning given to such term in Section 13(c) hereof.

23. "Deposit” shall have the meaning given to such term in Section 3(a)(ii)
hereof.

24. “Diligence Confidential Information” shall have the meaning given to such
term in Section 4(f) hereof.

25. "Effective Date” shall have the meaning given to such term in
Section 3(a)(i) hereof.

26. "Environmental Laws” shall have the meaning given to such term in
Section 13(i) hereof.

27. "ERISA” shall have the meaning given to such term in Section 10(e) hereof.

28. "Escrow Account” shall have the meaning given to such term in Section 5(a)
hereof.

29. "Escrow Agent” shall have the meaning given to such term in Section 3(a)(i)
hereof.

30. "Exchange” shall have the meaning given to such term in Section 22 hereof.

31. "Exculpated Parties” shall have the meaning given to such term in
Section 25(a) hereof.

32. "Existing Survey” shall have the meaning given to such term in
Section 6(a)(ii) hereof.

33. "Final Closing Statement” shall have the meaning given to such term in
Section 8(g) hereof.

34. "Fixed Rents” shall have the meaning given to such term in Section 8(a)(i)
hereof.

35. "Government List” shall have the meaning given to such term in Section 13(f)
hereof.

36. "Hazardous Substances” shall have the meaning given to such term in
Section 25(c) hereof.

37. "Income” shall have the meaning given to such term in Section 5(a) hereof.

38. "Land” shall have the meaning given to such term in the Recitals hereof.

39. "Leases” shall have the meaning given to such term in Section 2(a) hereof.

40. "Leasing Commissions” shall have the meaning given to such term in
Section 8(e) hereof.

41. “Major Tenants`” shall have the meaning given to such term in
Section 11(a)(1) hereof.

42. "Monetary Lien” shall have the meaning given to such term in
Section 7(a)(iii) hereof.

43. "Monetary Lien Cap Amount” shall have the meaning given to such term in
Section 7(a)(iii) hereof.

44. "Mortgages” shall have the meaning given to such term in Section 7(a)
hereof.

45. "Notices” shall have the meaning given to such term in Section 20 hereof.

46. "Non-Objectionable Encumbrances” shall have the meaning given to such term
in Section 7(a)(i) hereof.

47. "Objection Period” shall have the meaning given to such term in
Section 7(a)(i) hereof.

48. “Peer Review Agreement” means that certain letter agreement dated April 8,
2006 between Bello, Bello & Associates, LLC and the Architect.

49. "Permitted Encumbrances” shall have the meaning given to such term in
Section 6(a) hereof.

50. "Personalty” shall have the meaning given to such term in Section 2(a)
hereof.

51. "Preliminary Closing Statement” shall have the meaning given to such term in
Section 8(g) hereof.

52. "Premises” shall have the meaning given to such term in the Recitals hereof.

53. "Proceeding” shall have the meaning given to such term in Section 13(b)
hereof.

54. "Property” shall have the meaning given to such term in Section 2(a) hereof.

55. "Property Taxes” shall have the meaning given to such term in
Section 8(a)(ii) hereof.

56. "Purchase Price” shall have the meaning given to such term in Section 3(a)
hereof.

57. "Purchaser” shall have the meaning given to such term in the Preamble
hereof.

58. "Purchaser’s Principals” shall have the meaning given to such term in
Section 13(f)(iii) hereof.

59. "Purchaser’s Representatives” shall have the meaning given to such term in
Section 4(c) hereof.

60. "Qualified Person” shall have the meaning given to such term in
Section 13(f)(vii) hereof.

61. "RCRA” shall have the meaning given to such term in Section 25(c) hereof.

62. "Related Entities” shall have the meaning given to such term in
Section 13(f)(iii) hereof.

63. "Required Work” shall have the meaning given to such term in Section 10(c)
hereof.

64. "Scheduled Closing Date” shall have the meaning given to such term in
Section 19(a) hereof.

65. "Seller” shall have the meaning given to such term in the Preamble hereof.

66. "Seller Knowledge Party” shall have the meaning given to such term in
Section 13(d) hereof.

67. "Seller Related Parties” shall have the meaning given to such term in
Section 4(g) hereof.

68. "Seller’s Estoppels” shall have the meaning given to such term in
Section 11(a)(i) hereof.

69. "Seller’s Maximum Liability” shall have the meaning given to such term in
Section 13(c) hereof.

70. "Seller’s Response Notice” shall have the meaning give to such term in
Section 7(a)(ii) hereof.

71. "Taking” shall have the meaning given to such term in Section 15(a) hereof.

72. “TDR’s” shall have the meaning given to such term in Section 2(a) hereof.

73. “TDR Certificate” shall have the meaning given to such term in
Section 13(a)(xiv) hereof.

74. "Tenant Estoppels” shall have the meaning given to such term in
Section 11(a)(i) hereof.

75. "Tenant Inducement Costs” shall have the meaning given to such term in
Section 8(e) hereof.

76. "Title Company” shall have the meaning given to such term in Section 7(a)(i)
hereof.

77. "Title Cure Notice” shall have the meaning given to such term in
Section 7(a)(iv) hereof.

78. "Title Cure Period” shall have the meaning given to such term in
Section 7(a)(iv) hereof.

79. "Title Objections” shall have the meaning given to such term in
Section 7(a)(i) hereof.

80. "Transfer Tax Laws” shall have the meaning given to such term in
Section 17(a) hereof.

81. "Transfer Taxes” shall have the meaning given to such term in Section 17(a)
hereof.

82. "Transferred Security Deposits” shall have the meaning given to such term in
Section 18(a)(xi) hereof.

83. “Unpaid Architect Fee” is an amount equal to $773,730 less the aggregate
amount paid to the Architect by Seller pursuant to the terms of the Architect
Agreement.

84. “Unpaid Peer Review Fee” is an amount equal to $20,000 less the aggregate
amount paid to Bello, Bello & Associates, LLC pursuant to the terms of the Peer
Review Agreement.

85. "Updated Survey” shall have the meaning give to such term in Section 7(a)(i)
hereof.

4

86. “Utilities” shall have the meaning given to such term in Section 8(d)
hereof.SCHEDULE B

Legal Description of the Land

All that certain property located in the City of Washington, District of
Columbia, more particularly described as follows:

Lot numbered 75 in Square numbered 117 in a subdivision made by Ralph L. Feltman
and Ruth S. Feltman as per plat recorded in Liber 154 at folio 17 in the Office
of the Surveyor for the District of Columbia.

5

EXHIBIT 1

TENANT ESTOPPEL

[NAME AND ADDRESS OF TENANT]

          Republic 20th Street LLC

c/o Republic Property Trust 1280 Maryland Avenue, SW Washington, D.C. 20024 Re:
  Premises known as 1129 20th Street,

 
  N.W., Washington, D.C. (the “Premises”); Lease

 
  dated ____________ __, ____ between

 
  __________________________ (hereinafter,
 
  “Landlord”) and _______________________________,
 
  (hereinafter, “Tenant”) (“Lease”)


Dear Sirs/Madams:

Tenant, as a tenant in the Premises pursuant to the Lease, hereby certifies to
you as follows:



  1.   The Lease includes the modifications, amendments, supplements and
assignments listed below and no other documents, and is in full force and effect
as of the date hereof:      . Attached hereto is a true, accurate and complete
copy of the Lease.



  2.   All conditions under the Lease to be performed by Landlord have been
satisfied and all required contributions by Landlord, if any, to Tenant on
account to Tenant’s improvements have been received.



  3.   The lease represents the entire agreement between Tenant and Landlord
with respect to the leasing of the demised premises described therein.



  4.   The term of the Lease commenced      and ends      . Tenant has accepted
the demised premises and has taken full possession and occupancy.



  5.   Tenant has not sublet all or a portion of the premises to any sublessee
and has not assigned, transferred or encumbered any of its rights or interests
under the Lease.



  6.   There are no existing defenses or offsets which Tenant has against the
enforcement of the Lease by Landlord, there exist no defaults under the Lease by
Landlord or Tenant, and, to the best of Tenant’s knowledge, no event has
occurred which, with the giving of notice, the passage of time or both, would
constitute such a default.



  7.   Tenant is not entitled to any credits, offsets, abatements or deductions
against or in respect to the rent payable under the Lease. There are no free
rent periods or other concessions under the Lease.



  8.   The amount of the security deposit presently held by Landlord [in the
form of cash/letter of credit] under the Lease is $     .



  9.   The fixed rent currently payable under the Lease is $    per month,
payable monthly in advance and such fixed rent has been paid through      . No
rent had been paid more than thirty (30) days in advance of the due date
thereof.



  10.   The Lease provides for the following rent escalations or additional
percentage or other rents or payments, all of which, with respect to the current
lease year, have been paid by Tenant to the date hereof:      .



  11.   The Lease expires on      and the Lease provides for the following
renewal options:      .



  12.   There are no actions or proceedings, whether voluntary or involuntary,
pending against Tenant under the bankruptcy or insolvency laws of the United
States of America or any state thereof.

This certificate may be relied upon by you and your successors and assigns and
any mortgagee or prospective mortgagee of the Premises.

Very truly yours,

     

By:     
Name:
Title:


Dated:      , 20     

6

Exhibit A

7

[Attach Lease and all Amendments and Assignments]
EXHIBIT 2

SELLER ESTOPPEL

1129 20th Street NY Owner LLC
c/o Joss Realty Partners, LLC
230 Park Avenue, Suite 1831
New York, New York 10169

Republic 20th Street LLC

c/o Republic Property Trust

1280 Maryland Avenue, SW

Washington, D.C. 20024

Re: 1129 20th Street, NW, Washington, D.C. (the “Premises”)

Ladies and Gentlemen:

Reference is made to that certain lease, dated as of      ,      , between the
undersigned, as landlord (the “Landlord”) and      , as tenant (the "Tenant”),
[as amended by amendment dated as of      ,     , and/or as assigned by that
certain assignment dated as of      ,      ] (the lease [, as amended, and/or as
assigned] is herein referred to as the “Lease”). At your request, the
undersigned hereby certifies, represents and warrants to Republic 20th Street
LLC, its respective successors, assigns and lenders (the “Purchaser”), as
follows:

1. A true, correct and complete copy of the Lease (including all amendments and
assignments) is attached hereto as Exhibit A.

2. To the best knowledge of the undersigned, the Lease is in full force and
effect and has not been amended, modified, supplemented or superseded except as
indicated in Exhibit A.

3. Tenant has not asserted in writing any defense, offset, claim or counterclaim
by or in favor of the Tenant against Landlord under the Lease or against the
obligations of the Tenant under the Lease.

4. To the best knowledge of the undersigned, there is no uncured material
default now existing of Landlord under the Lease.

5. Except as may be expressly set forth in the Lease, Tenant has no renewal,
extension or expansion option, no right of first offer or right of first refusal
and no other similar right to renew or extend the term of the Lease or expand
the property demised thereunder.

6. Tenant has deposited the sum of $     in the form of      [specify CASH or
LETTER OF CREDIT] with the undersigned as security for the performance of
Tenant’s obligations under the Lease.

7. The undersigned is duly authorized and fully qualified to execute this
instrument on behalf of Landlord.

8. Landlord acknowledges that this estoppel is being delivered to you in
connection with a proposed sale of the Premises.

9. Landlord agrees that this certification may be relied upon by you and your
lender, but shall not inure to the benefit of their successors and/or assigns.

10. Notwithstanding the foregoing, the undersigned (and its successors and
assigns) shall have no liability hereunder if Purchaser has (i) obtained
knowledge prior to Closing that any of statements contained herein were untrue,
(ii) failed to mitigate its damages, including, without limitation, availing
itself of all defenses to any claims that Landlord is in default, or
(iii) waived, settled or compromised any claim Landlord may have against Tenant
with respect to the pre-closing period.

Very truly yours,

1129 20th Street NY Owner LLC,

a Delaware limited liability company



      By:

Name:
Title:

Dated:      , 20     

8

Exhibit A

9

[Attach Lease and all Amendments and Assignments]
EXHIBIT 3

FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform Republic 20th Street LLC (the
“Transferee”) that withholding of tax is not required upon the disposition of a
U.S. real property interest 1129 20th Street NY Owner LLC, a      limited
liability company (“Transferor”), Transferor hereby certifies to Transferee, as
follows:

1. Transferor is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and
Treasury Regulations promulgated thereunder);

2. The U.S. employer identification number of Transferor is      ;

3. Transferor’s office address is c/o Joss Realty Partners, LLC, 230
Part Avenue, Suite 1831, New York, New York 10169; and

4. Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

[Signature Page Follows]

10

     ,

a      limited liability company



      By:

     
     

Dated as of      , 20     

11

EXHIBIT 4

SPECIAL WARRANTY DEED

     
THE STATE OF      ) SS
)
 
KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF      ) SS

THAT 1129 20TH STREET NY OWNER LLC, a Delaware limited liability company,
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) cash and other good and valuable consideration to it paid by REPUBLIC
20TH STREET LLC, a Delaware limited liability company (“Grantee”), has GRANTED,
BARGAINED, SOLD and CONVEYED and by these presents does GRANT, BARGAIN, SELL AND
CONVEY unto Grantee the tract of land (the “Land”) in The City of Washington,
District of Columbia more fully described on Exhibit A hereto, together with all
improvements thereon and all easements, rights-of-way, rights and appurtenances
appertaining thereto (the “Property”).

This Special Warranty Deed is executed by Grantor and accepted by Grantee
subject to validly existing and enforceable rights, interests and estates, if
any do in fact exist, but only to the extent that the same do in fact exist, of
third parties in connection with those items set out and listed in Exhibit B
hereto (the “Encumbrances”).

GRANTOR HAS EXECUTED AND DELIVERED THIS SPECIAL WARRANTY DEED AND HAS CONVEYED
THE PROPERTY, AND GRANTEE HAS ACCEPTED THIS SPECIAL WARRANTY DEED AND HAS
PURCHASED THE PROPERTY, “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” AND WITHOUT
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, EXCEPT FOR THE
SPECIAL WARRANTY OF TITLE EXPRESSLY SET FORTH HEREIN AND THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE REAL ESTATE PURCHASE AND SALE AGREEMENT DATED
JANUARY      , 2007, AS AMENDED AND/OR ASSIGNED, BETWEEN GRANTOR AND GRANTEE AND
IN THE RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES DELIVERED
CONTEMPORANEOUSLY HEREWITH BY GRANTOR TO GRANTEE PURSUANT TO SUCH REAL ESTATE
PURCHASE AND SALE AGREEMENT.

TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
forever; and Grantor does hereby bind itself and its successors and assigns to
WARRANT and FOREVER DEFEND all and singular the Property, subject to the validly
existing and enforceable rights, if any, of third parties in connection with the
Encumbrances, unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.

Ad valorem taxes with respect to the Property have been prorated as of the date
hereof between Grantor and Grantee, and Grantee expressly assumed the payment of
ad valorem taxes assessed from and after the date hereof.


12

WITNESS THE EXECUTION HEREOF effective as of the day and year first above
written.

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company

         
By:
 
 

 
       
 
  Name:  

 
  Title:   Authorized Person

     
Witness Signature
Print Name:      

13

ACKNOWLEDGMENT

         
STATE OF      
  )
)ss:
COUNTY OF      
    )  

The foregoing instrument was acknowledged before me this      day of      ,
20      by      , as      of      , a      , on behalf of the      . He/She is
personally known to me and did not take an oath.

Print or Stamp Name:
Commission No.:
My Commission Expires:

14

EXHIBIT 5

BILL OF SALE

1129 20TH STREET NY OWNER LLC, a Delaware limited liability company (“Seller”),
in consideration of Ten Dollars ($10.00) and other good and valuable
consideration paid to Seller by      , a      (“Purchaser”), the receipt and
sufficiency of which are hereby acknowledged, hereby sells, conveys, assigns,
transfers, delivers and sets over to Purchaser all fixtures, furniture,
furnishings, equipment, machinery, inventory, appliances and other articles of
tangible personal property owned by Seller and which are located at and used or
usable in connection with the real property located at 1129 20th Street, NW,
Washington, DC, including, without limitation the property listed on Schedule A
annexed hereto (collectively, the “Personal Property”).

TO HAVE AND TO HOLD unto Purchaser and its successors and assigns to its and
their own use and benefit forever.

Purchaser hereby acknowledges and agrees that the Personal Property is being
conveyed in “AS IS, WHERE IS, WITH ALL FAULTS”, and the provisions of Section 25
of the Purchase and Sale Agreement dated      , 2007 between Purchaser and
Seller with respect thereto, are incorporated herein by this reference.

This Bill of Sale is made by Seller without recourse and without any expressed
or implied representation or warranty whatsoever.

[SIGNATURE PAGE TO FOLLOW]

15 IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this        day of      , 2007.

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company

         
By:
 
 

 
       
 
  Name:  

 
  Title:   Authorized Person

16

EXHIBIT 6

NOTICE TO TENANTS

     , 20     

     
     
     
     

Dear Tenant:

This is to notify you that, today, the referenced property has been sold by 1129
20TH STREET NY OWNER LLC (“Seller”) to Republic 20th Street LLC (“Purchaser”).
As of the date hereof, Seller’s interest in your lease (including without
limitation, your security deposit in the amount of $     ) has been assigned to
Purchaser, and Purchaser has assumed the obligations as landlord under your
lease which accrue from and after the date hereof.

Please be advised that effective immediately and until further notice, all rent
and other payments due pursuant to your occupancy of the premises, whether
pursuant to your lease or otherwise, are to be paid by check, payable to the
name and address listed on Exhibit A annexed hereto.

Any future inquiries regarding your lease should be directed to the names,
addresses and phone numbers listed on Exhibit A annexed hereto.

[Signature Page Follows]

17

Very truly yours,

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company



      By:

Name:
Title:

18

EXHIBIT 7

TITLE AFFIDAVIT

The undersigned, not personally, but solely in his/her capacity as the      of
1129 20th Street NY Owner LLC, (the “Owner”), the owner of certain real estate
(the "Premises”), a description of which is attached hereto as Exhibit “A” and
made a part hereof, being duly sworn, deposes and says:

1. I am an authorized signatory of Seller, the owner of the above described
premises (the “Premises”).

2. Except as disclosed on Schedule      , none of the judgments, federal tax
liens or environmental control board liens set forth in exception(s) of the
captioned title report are against Seller. As to those items against Seller, at
Closing, Seller shall use a portion of the proceeds of sale of the Premises to
pay such liens in full.

3. We have delivered to [                                      ] (or made
available to [                                      ] copies of all leases and
amendments of which we have knowledge (the “Leases”).

4. To my knowledge, there has been no work, services or labor performed or
material furnished in connection with repairs or improvements on the Premises
within seventy-five (75) days prior to the date of this affidavit; or, that in
the event work has been performed, services rendered, or materials furnished in
connection with construction, repair, or improvement on the Premises during such
seventy-five (75) day period, that all such work performed, services rendered,
or materials furnished have been completed and are acceptable to the Seller; the
Seller has paid in full all contractors, laborers, and materialmen for such work
performed, services rendered, or material furnished in connection with
construction, repairs, or improvements on the Property during such seventy-five
(75) day period, except the following:

NONE      SEE ATTACHMENT HERETO      

Seller agrees, to hold harmless and indemnify the Commonwealth Land Title
Insurance Company against any and all expenses, costs and reasonable attorneys
fees arising as a result of a defect, lien, encumbrance, adverse claims or other
matter, if any, voluntarily created by Seller and first appearing on the public
records subsequent to the closing date and prior to the earlier to occur of the
date of recording of all closing instruments or the date which is ten
(10) business days after the date hereof.

This affidavit and the indemnification obligations provided herein shall expire
and be of no force or effect on that date that is six (6) months from the date
hereof.

      [SIGNATURE PAGE TO    
FOLLOW]Sworn to and
subscribed before me this
     day of      , 20     .
 

1129 20th Street NY Owner LLC
 
   
 
  By:       
        Name:  
        Title:   
 
   
Notary Public
 

 
   
 
   
 
   
(NOTARY SEAL)
My Commission Expires:
 



19

EXHIBIT 8

ERISA LETTER

     , 20     

To: 1129 20th Street NY Owner LLC
c/o Joss Realty Partners, LLC
230 Park Avenue
Suite 1831
New York, New York 10169

Re: Acquisition of 1129 20th Street, NW, Washington, DC (the “Property”)

Ladies and Gentlemen:

The undersigned represents to you that 1129 20th Street NY Owner LLC (“Seller”),
or any affiliates thereof, or any firm, person or entity providing financing for
the purchase of the entire interest of Seller in the Property are not using the
assets of an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and covered under
Title I, Part 4 of the ERISA or Section 4975 of the Internal Revenue Code of
1986, as amended, in the performance or discharge of its obligations under that
certain Agreement of Purchase and Sale dated      , 20     , with respect to the
Property by and between Seller, as seller, and the undersigned, as purchaser,
including the acquisition of the Property.

Very truly yours,

1129 20th Street NY Owner LLC,
a      

         
By:
    —  
Name:
    —  
Title:
  Authorized Person


20

EXHIBIT 9

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Assignment”), is
made and entered into this      day of      , 2007 between 1129 20th Street NY
Owner LLC, a Delaware limited liability company, having an office at c/o Joss
Realty Partners, LLC 230 Park Avenue, Suite 1831, New York, New York 10169,
Attention Steve Klein (“Assignor”), and      , having an office at
     (“Assignee”).

W I T N E S S E T H:

Assignor for Ten Dollars ($10.00), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby assigns to
Assignee, all of Assignor’s right, title and interest in, to and under (i) the
lessor’s interest under the leases, license agreements and other occupancy
agreements described on Schedule A annexed hereto (collectively, the "Leases”),
and (ii) all the service, maintenance, supply and other contracts described on
Schedule B annexed hereto (collectively, the “Contracts”).

Assignee hereby expressly assumes all of the obligations (i) imposed upon the
lessor under the Leases which accrue from and after the date hereof, including,
without limitation, the lessor’s obligation to return any Transferred Security
Deposits (as defined in that certain Purchase and Sale Agreement (the “Purchase
Agreement”) between Assignor and Assignee, dated      , 2007), and (ii) imposed
upon Assignor under the Contracts which accrue from and after the date hereof.
Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
any and all liabilities, obligations, claims, actions, damages or expenses
(including attorneys’ fees) arising out of the Leases to the extent assumed
pursuant to the foregoing.

Assignee acknowledges that, simultaneously with the execution hereof, Assignee
has received $     from Assignor as described on Schedule C attached hereto,
***[and an assignment of the letters of credit set forth on Schedule C attached
hereto]***, in respect of the Transferred Security Deposits.

Assignor agrees that Assignor will make, execute, acknowledge and deliver all
and every such further acts, deeds, conveyances, assignments, notices of
assignments, transfers and assurances as Assignee shall from time to time
reasonably require, for the better assuring, conveying, assigning, transferring
and confirming unto Assignee the Leases and the Contracts, and the rights hereby
conveyed or assigned or intended now, or for carrying out the intention or
facilitating the performance of the terms of this Assignment, or registering or
recording this Assignment, provided same shall not result in any extra cost or
liability to Assignor.

Notwithstanding the foregoing assignment, the parties agree that Assignor shall
have the right to receive all rent and other payments due under the Leases on
account of periods prior to the Closing (as defined in the Purchase Agreement),
and Assignor shall be responsible for all operating costs and expenses accruing
prior to Closing, subject to and in accordance with the express terms of the
Purchase Agreement.

By its execution hereof, Assignee hereby acknowledges: (a) receipt of
(i) sufficient originals and/or copies of the Leases and (ii) all of the
Transferred Security Deposits and (b) the application of Section 25 of the
Purchase Agreement.

This Agreement is made by Assignor without recourse and without any expressed or
implied representation or warranty whatsoever.

This Assignment inures to the benefit of the parties hereto and their respective
successors and assigns.

[SIGNATURE PAGE TO FOLLOW]

21 IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

ASSIGNOR:

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company



      By:

     
     

22

EXHIBIT 10

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), is made and
entered into this      day of      , 2007 between 1129 20th Street NY Owner LLC,
a Delaware limited liability company, having an office at c/o Joss Realty
Partners, LLC, 230 Park Avenue, Suite 1831, New York, New York 10169,
Attention Steve Klein (“Assignor”), and      , having an office at
     (“Assignee”).

W I T N E S S E T H:

Assignor for Ten Dollars ($10.00), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby assigns to
Assignee all of Assignor’s right, title and interest in, to and under (i) all
transferable licenses, approvals, certificates of occupancy and other approvals
including without limitation sewer rights and permits, presently issued in
connection with the operation of all or any part of the real property located at
1129 29th Street, NW, Washington, D.C. (the “Premises”), or necessary to operate
the Premises, to the extent applicable, available and transferable, (ii) all
warranties, if any, issued by any manufacturers and contractors in connection
with construction or installation of equipment included as part of the Premises,
to the extent applicable, available and transferable, (iii) all development
rights related to the Premises, (iv) all architectural, mechanical, electrical
and structural plans, studies, drawings, specifications, surveys, renderings and
other technical descriptions that relate to the Premises, to the extent
applicable, available and transferable, and (v) all other items of intangible
personal property owned by Assignor and exclusively relating to the occupancy,
use or operation of the Premises (the items set forth in clauses (i) through (v)
above are hereinafter referred to collectively as the “Property”);

TO HAVE AND TO HOLD unto Assignee and its successors and assigns to its and
their own use and benefit forever.

Assignee hereby expressly assumes the obligations of Assignor in respect of the
Property accruing from and after the date hereof.

Assignee hereby acknowledges and agrees that the Property is being conveyed in
“AS IS, WHERE IS, WITH ALL FAULTS”, and the provisions of Section 25 of the
Purchase and Sale Agreement dated      , 2007 between Assignor and Assignee with
respect thereto, are incorporated herein by this reference.

This Agreement is made by Assignor without recourse and without any expressed or
implied representation or warranty whatsoever.

This Agreement inures to the benefit of the parties hereto and their respective
successors and assigns.

[SIGNATURE PAGE TO FOLLOW]

23

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first above written.

ASSIGNOR:

1129 20TH STREET NY OWNER LLC,

a Delaware limited liability company

         
By:
 
 

 
       
 
  Name:  

 
  Title:   Authorized Person

24

EXHIBIT 11

TDR ASSIGNMENT

ASSIGNMENT OF TRANSFERABLE DEVELOPMENT RIGHTS

THIS ASSIGNMENT OF TRANSFERABLE DEVELOPMENT RIGHTS (the “Assignment”) is made as
of this       day of January, 2007 by and between 1129 20TH STREET NY OWNER LLC,
a Delaware limited liability company ( the “Grantor”) having an office c/o JOSS
Realty Partners, LLC, 230 Park Avenue Suite 1831, New York, New York 10169 and
REPUBLIC 20TH STREET LLC, a Delaware limited liability company having an office
at 1280 Maryland Avenue, SW, Washington, District of Columbia 20024 (the
“Grantee”).

WITNESSETH

By Special Warranty Deed of even date herewith, intended to be recorded among
the Land Records of District of Columbia immediately prior to recordation of
this Assignment, Grantor has conveyed to Grantee the fee simple interest in that
certain parcel of land situate in the District of Columbia, and being more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Real Property”).

In consideration of the sum of Ten Dollars ($10.00), cash in hand paid, and
other good valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor does hereby grant, bargain, sell and convey unto
Grantee, its successors and assigns, fee simple title to those certain
Development Rights (the “Development Rights”) appurtenant to the Real Property
and evidenced by the following instrument:

Certificate of Transfer of Development Rights (Number Seven) dated April 13,
2006 between Massachusetts Court Apartments, L.L.C., as seller, 1129 20th Street
NY Owner LLC, as buyer, and the District of Columbia recorded in the Office of
the Recorder of Deeds of the District of Columbia on July 14, 2006 as Instrument
No. 2006099748.

TO HAVE AND TO HOLD the Development Rights, together with all and singular the
rights and appurtenances thereunto otherwise belonging, unto Grantee, its
successors and assigns forever, and Grantor does hereby bind itself, its
successors and assigns, to specially WARRANT AND FOREVER DEFEND all and singular
the title to Development Rights unto the said Grantee, its successors and
assigns against every person whomsoever lawfully claiming or to claim the same
or any part thereof, by through or under Grantor, but not otherwise.

[SIGNATURES CONTINUE ON NEXT PAGE]

25

IN WITNESS WHEREOF, Grantor has caused these presents to be executed by its
Authorized Person; and Grantee has caused these presents to be executed by its
Authorized Person, to evidence Grantee’s acceptance of this assignment set forth
herein, all as of the day and year above written.

GRANTOR:

         
Witness:
      1129 20th Street NY Owner LLC
 
       
     
      By:      
Name:     
Title: Authorized Person
 
       
STATE OF      )
COUNTY OF      
 
)  
SS:

The foregoing Assignment of Transferable Development Rights was acknowledged
before me on this      day of January 2007, as Authorized Person of 1129 20th
Street NY Owner LLC, for the purpose contained herein.

WITNESS my hand and seal this      day of January, 2007.

     

Notary Public

My commission expires      .

26

GRANTEE:

         
Witness:
      Republic 20th Street LLC
 
       
     
      By:      
 
       
 
      Name:     
Title: Authorized Person
 
       
STATE OF      )
COUNTY OF      
 
)  
SS:

The foregoing Assignment of Transferable Development Rights was acknowledged
before me on this      day of January 2007, as Authorized Person of Republic
20th Street LLC, for the purpose contained herein.

WITNESS my hand and seal this      day of January, 2007.

     

Notary Public

My commission expires      .

27

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

All that certain property located in the City of Washington, District of
Columbia, more particularly described as follows:

Lot numbered 75 in Square numbered 117 in a subdivision made by Ralph L. Feltman
and Ruth S. Feltman as per plat recorded in Liber 154 at folio 17 in the Office
of the Surveyor for the District of Columbia.

28

EXHIBIT 12

FORM OF ASSIGNMENT OF ARCHITECT AGREEMENT

ASSIGNMENT AND ASSUMPTION OF ARCHITECT’S CONTRACT AND PLANS

THIS ASSIGNMENT AND ASSUMPTION OF ARCHITECT’S CONTRACT AND PLANS (this
“Assignment”) is made and entered into this      th day of      , 2007, by and
between JOSS REALTY PARTNERS acting on behalf of 1129 20th STREET NY OWNER LLC,
a Delaware limited liability company (“Assignor”), and REPUBLIC 20TH STREET LLC,
a Delaware limited liability company (“Assignee”).

RECITALS

A. On May 23, 2006, Assignor and FOX Architects, LLC (“Architect”) entered into
that certain Standard Form of Agreement Between Owner and Architect with
Standard Form of Architect’s Services (AIA Document B141-1997 Part 1), a copy of
which is attached hereto as Exhibit A (the “Contract”) with respect to certain
real property situated in the District of Columbia at 1129 20th Street, N.W.
(the “Property”).

B. Pursuant to the Contract, Architect prepared those certain [Plans – dated
     and identified as Job No.      ] (the “Plans”).

C. On the date hereof, Assignor has assigned and conveyed and transferred to
Assignee, pursuant to special warranty deed, all of Assignor’s right, title and
interest in and to the Property.

D. Assignor desires to assign, transfer and convey the Contract and the Plans to
Assignee, and Assignee desires to accept said assignment, transfer and
conveyance upon the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending legally to be bound, hereby agree as
follows:



1.   Recitals. The foregoing Recitals are hereby incorporated by reference
herein and made a substantive part hereof.



2.   Assignment and Acceptance. Assignor hereby assigns, transfers and conveys
to Assignee, its successors and assigns, all of Assignor’s legal and beneficial
right, title and interest in, to and under the Contract and the Plans, and
Assignee hereby accepts the assignment, transfer and conveyance of the Contract
and the Plans. In furtherance of the foregoing, Assignor shall deliver to
Assignee simultaneously herewith an original executed copy of the Contract and a
full set of the Plans.



3.   Assumption. Assignee shall faithfully assume, perform and discharge the
covenants, agreements and obligations of Assignee as “Owner” under the Contract
accruing from and after the date hereof.



4.   Indemnification. Assignee hereby agrees to indemnify and hold harmless
Assignor from all claims arising out of (i) the failure of Assignee to properly
apply and pay to the Architect when due any sums received by Assignee from
Assignor as a closing credit in respect of sums owing or to be owing pursuant
the Contract, and (ii) the Contract with respect to the period from or after the
date hereof.



5.   Further Assurances. Each of the parties hereto hereby agrees that it will
execute and deliver such documents, certificates and other instruments and
assurances, or cause to be so executed and delivered, and take such other
actions, as may be necessary to carry out and implement each of the purposes,
terms and conditions of this Assignment.



6.   Governing Law. This Assignment and the obligations hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
District of Columbia.



7.   Successors and Assigns. This Assignment shall inure to the benefit of and
be binding upon the parties hereto, their successors and assigns.

[Signatures Appear on Following Page]

29

IN WITNESS WHEREOF, this Assignment has been executed by Assignor and Assignee
under seal as of the date first set forth above.



      ASSIGNOR:



  1129   20th STREET NY OWNER LLC, a Delaware



      limited liability company

                      By:   1129 20th NY Mezzanine LLC, a Delaware limited
liability company, its sole member
       
 
                        By:   1129 20th NY Holdings LLC, a Delaware limited
liability company , its sole member
            By:   1129 20th Street NY Member LLC,
  its sole member
 
          By:   Joss Realty
Partners LLC, its   Managing Member



By:     Name:

Title

ASSIGNEE:

REPUBLIC 20th STREET LLC, a Delaware limited liability company

By:     
Name:
Title:


30

CONSENTED AND AGREED TO:

The undersigned Architect hereby consents to the foregoing assignment and
assumption of the Contract and the Plans and represents, warrants and agrees as
follows:



1.   Exhibit A is a true, correct and complete copy of the Contract. The
Contract has not been modified or amended in any manner.



2.   The Contract is in full force and effect. There are no uncured defaults by
Assignor or Architect thereunder.



3.   The total amount payable under the Contract is $954,630. Assignor has paid
Architect $     , representing all sums due for work done pursuant to the
Contract through the date hereof. The sum of $     remains unpaid for work to be
done in connection with finalizing the Plans, and $180,900,for construction
administration services to be performed by the Architect pursuant to the
Contract. No other sums are owing pursuant to the contract.



4.   In recognition of Assignee’s assumption of the Contract, the undersigned
releases and forever discharges Assignor from all liability, cost, expense or
liability arising under or with respect to the Contract.



5.   The party signing this document on behalf of Architect has the full power
and authority to do so and to bind Architect hereto.

ARCHITECT:

FOX Architects, LLC

         
By:
       
 
       
Name:
    —  
 
       
Title:
    —  
 
       

Date:      

31

PURCHASE AND SALE AGREEMENT

between

1129 20th Street NY Owner LLC

SELLER,

and

Republic 20th Street LLC

PURCHASER

Premises:

1129 20th Street, NW

Washington, District of Columbia

                  January 18, 20071.DEFINITIONS1
       
2.
  PURCHASE AND SALE1
       
3.
  PURCHASE PRICE; DEPOSIT2
       
4.
  RIGHTS OF INSPECTION AND CONFIDENTIALITY3
       
5.
  ESCROW AGENT; ESCROW PROVISIONS7
       
6.
  STATUS OF THE TITLE10
       
7.
  TITLE INSURANCE, LIENS11
       
8.
  APPORTIONMENTS13
       
9.
  PROPERTY NOT INCLUDED IN SALE18
       
10.
  COVENANTS; PRECLOSING RIGHTS AND OBLIGATIONS OF SELLER18
       
11.
  CONDITIONS PRECEDENT TO CLOSING21
       
12.
  FIRPTA COMPLIANCE23
       
13.
  REPRESENTATIONS AND WARRANTIES23
       
14.
  DAMAGE AND DESTRUCTION28
       
15.
  CONDEMNATION29
       
16.
  BROKERS AND ADVISORS31
       
17.
  TRANSFER TAXES AND RECORDING CHARGES; OTHER COSTS31
       
18.
  DELIVERIES TO BE MADE ON THE CLOSING DATE32
       
19.
  CLOSING DATE34
       
20.
  NOTICES35
       
21.
  DEFAULT BY PURCHASER OR SELLER37
       
22.
  1031 EXCHANGE38        
23.
  MISCELLANEOUS38
       
24.
  TAX REDUCTION PROCEEDINGS44
       
25.
  PROPERTY CONVEYED "AS IS" AND DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
    45  

32

                 
Schedules “A”
  Definitions
       
“B”
  Legal Description of the Land
       
“C”
  Due Diligence Materials
       
“D”
  Permitted Encumbrances
       
“E”
  Prepaid fees for licenses and other permits assigned
       
“F”
  Pending Litigation
       
“G”
  List of Leases and Amendments
       
“H”
  Prepaid Rent
       
“I”
  Material Defaults
       
“J”
  Schedule of Security Deposits
       
“K”
  List of Brokerage Agreements
       
“L”
  List of Service Contracts
       
“M”
  List of Excluded Personalty
       
“N”
  Approved Sub-Contracts
       
Exhibits “1”
  Tenant Estoppel
       
“2”
  Seller Estoppel
       
“3”
  FIRPTA Certificate
       
“4”
  Special Warranty Deed
       
“5”
  Bill of Sale
       
“6”
  Notice to Tenants
       
“7”
  Title Affidavit
       
“8”
  ERISA Letter
       
“9”
  Assignment and Assumption of Leases and Contracts
       
“10”
  General Assignment and Assumption Agreement
       
“11”
  TDR Assignment
       
“12”
  Assignment of Architectural Plans
       

33